Exhibit 10.17

THE

TORCHMARK CORPORATION

SAVINGS AND INVESTMENT PLAN

(Amended and Restated as of January 1, 2009)



--------------------------------------------------------------------------------

BACKGROUND

Effective as of April 5, 1982, Liberty National Insurance Holding Company, which
was a predecessor of Torchmark Corporation (the “Company”), established a
defined contribution profit sharing plan (“Plan”) which is intended to be
qualified pursuant to the provisions of the Internal Revenue Code of 1986, as
amended. The Plan is intended to provide eligible employees of the Company, and
those of any affiliate which adopts the Plan, with a supplemental source of
retirement income.

Effective as of January 1, 1987, the Company amended the Plan to be an employee
stock ownership plan, as well as a profit sharing plan, pursuant to the Code.

Effective as of January 1, 1989, the Plan was amended and restated to (i) comply
with the Tax Reform Act of 1986 and (ii) eliminate the employee stock ownership
plan provisions which were never utilized by the Company. This amended and
restated Plan incorporated Amendments One and Two to the Plan.

Amendment Three to the Plan was adopted at the request of the Internal Revenue
Service on December 16, 1996.

Amendment Four to the Plan was adopted on October 17, 1996.

Amendment Five to the Plan was adopted on April 23, 1997.

Amendment Six to the Plan was adopted on October 20, 1998.

Amendment Seven to the Plan was adopted on October 20, 1998.

Amendment Eight to the Plan was adopted on March 20, 2000.

Effective as of January 1, 1997 (except as otherwise provided for therein) the
Plan was amended and restated for a number of tax law changes generally
encompassed within the acronym “GUST.” This amended and restated Plan document
constituted Amendment Nine to the Plan.

Amendment Ten was adopted on October 12, 2001.

Amendment Eleven was adopted on June 27, 2002.

Amendment Twelve was adopted on November 22, 2002.

Amendment Thirteen was adopted on December 4, 2002.

Amendment Fourteen was adopted on October 27, 2004.

Amendment Fifteen was adopted on September 21, 2005.

Amendment Sixteen was adopted on December 19, 2006.



--------------------------------------------------------------------------------

Effective as of January 1, 2007 (except as otherwise provided for therein), the
Plan was amended and restated to, among other changes incorporate a 401(k)
salary deferral feature into the Plan. This amended and restated Plan also
included certain provisions intended to reflect portions of the Final
Regulations under Code § 401(k) that were published on December 29, 2004
(hereinafter referred to as the “Final 401(k) Regulations”). Those portions of
the Plan relating to the Final 401(k) Regulations were included as good faith
compliance therewith and, unless otherwise noted, apply to Plan Years beginning
after December 31, 2005. This amended and restated Plan constituted Amendment
Seventeen to the Plan.

Amendments adopted subsequent to Amendment Seventeen are numbered beginning with
Amendment One.

Amendment One was adopted on December 22, 2008.

Amendment Two was adopted on August 25, 2009.

Amendment Three was adopted on December 16, 2009.

Effective January 1, 2009 (except as otherwise provided for herein), the Plan is
hereby amended and restated for a number of tax law changes generally
encompassed within the acronym “EGTRRA.” This amended and restated Plan document
constitutes Amendment Four to the Plan.

The benefit under the Plan of any participant who terminates employment shall be
determined in accordance with the provisions of the Plan as in effect on the
date of such termination of employment.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page ARTICLE 1 DEFINITIONS    1-1   Section 1.1   Account    1-1  
Section 1.2   Account Balance    1-1   Section 1.3   ACP Test    1-1   Section
1.4   Adjustment Factor    1-1   Section 1.5   Administrative Committee    1-1  
Section 1.6   Administrator    1-1   Section 1.7   ADP Test    1-1   Section 1.8
  Affiliate    1-1   Section 1.9   Annual Addition    1-2   Section 1.10  
Annuity Contract    1-2   Section 1.11   Beneficiary    1-2   Section 1.12  
Benefit Commencement Date    1-2   Section 1.13   Board of Directors    1-2  
Section 1.14   Code    1-2   Section 1.15   Company    1-2   Section 1.16  
Company Stock    1-2   Section 1.17   Company Stock Account    1-2   Section
1.18   Compensation    1-2   Section 1.19   Contribution    1-4   Section 1.20  
Direct Rollover    1-4   Section 1.21   Disability    1-4   Section 1.22   Early
Retirement Age    1-4   Section 1.23   Effective Date    1-4   Section 1.24  
Eligible Employee    1-4   Section 1.25   Eligible Retirement Plan    1-5  
Section 1.26   Eligible Rollover Distribution    1-5   Section 1.27   Employee
   1-5   Section 1.28   Employer    1-5   Section 1.29   Employer Contributions
   1-5   Section 1.30   Employer Contributions Account    1-5   Section 1.31  
Employment    1-6   Section 1.32   Entry Date    1-6   Section 1.33   ERISA   
1-6   Section 1.34   Excess Aggregate Contributions    1-6   Section 1.35  
Excess Matching Contributions    1-6   Section 1.36   Excess Salary Deferral
Contributions    1-6   Section 1.37   Five-percent Owner    1-6   Section 1.38  
Forfeitures    1-6   Section 1.39   Fully Vested Separation    1-7  
Section 1.40   Highly Compensated Employee    1-7

 

i



--------------------------------------------------------------------------------

  Section 1.41   Hour of Service    1-7   Section 1.42   Investment    1-8  
Section 1.43   Investment Company    1-9   Section 1.44   Investment Company
Shares    1-9   Section 1.45   Limitation Year    1-9   Section 1.46   Matching
Contributions    1-9   Section 1.47   Non-Highly Compensated Employee    1-9  
Section 1.48   Non-Vested Separation    1-9   Section 1.49   Normal Retirement
Age    1-9   Section 1.50   One Year Break in Service    1-9   Section 1.51  
Partially Vested Separation    1-9   Section 1.52   Participant    1-9   Section
1.53   Participant Contributions    1-10   Section 1.54   Participant
Contributions Account    1-10   Section 1.55   Participating Affiliate    1-10  
Section 1.56   Plan    1-10   Section 1.57   Plan Year    1-10   Section 1.58  
Qualified Joint and Survivor Annuity    1-10   Section 1.59   Qualified Plan   
1-10   Section 1.60   Rollover Contribution    1-10   Section 1.61   Salary
Deferral Contributions    1-10   Section 1.62   Spousal Consent    1-10  
Section 1.63   Spouse    1-11   Section 1.64   Surviving Spouse    1-11  
Section 1.65   Trust or Trust Fund    1-11   Section 1.66   Trust Agreement   
1-11   Section 1.67   Trustee    1-11   Section 1.68   Valuation Date    1-11  
Section 1.69   Vesting Service    1-11   Section 1.70   W&R Class A and Class B
Financial Stock Accounts    1-11   Section 1.71   Years of Service    1-11
ARTICLE 2 PARTICIPATION    2-1   Section 2.1   Participation in the Plan    2-1
  Section 2.2   Crediting of Service for Eligibility Purposes.    2-1   Section
2.3   Rollover Membership.    2-1 ARTICLE 3 ACCOUNTS AND CONTRIBUTIONS    3-1  
Section 3.1   Establishment of Accounts    3-1   Section 3.2   Participant and
Employer Contributions    3-1   Section 3.3   Salary Deferral Contributions   
3-1   Section 3.4   Rollovers    3-2   Section 3.5   Participant’s Elections   
3-3   Section 3.6   Automatic Enrollment of Participants    3-4

 

ii



--------------------------------------------------------------------------------

  Section 3.7   Changes in Salary Deferral Contributions    3-4   Section 3.8  
Matching Contributions    3-4   Section 3.9   Safe Harbor Matching Contribution.
Effective January 1, 2009:    3-5   Section 3.10   Fail-Safe Contributions   
3-5   Section 3.11   Makeup Contributions    3-6   Section 3.12   Overall Limits
on Contributions    3-6   Section 3.13   Permitted Employer Refunds    3-7  
Section 3.14   Final Section 415 Regulations    3-7   Section 3.15   415
Compensation paid after severance from employment    3-7   Section 3.16  
Administrative delay (“the first few weeks”) rule    3-8   Section 3.17  
Inclusion of certain nonqualified deferred compensation amounts    3-8   Section
3.18   Definition of annual additions    3-8   Section 3.19   Change of
limitation year    3-9   Section 3.20   Excess Annual Additions    3-9   Section
3.21   Aggregation and Disaggregation of Plans    3-9 ARTICLE 4 ADP and ACP
NONDISCRIMINATION TESTS    4-1   Section 4.1   Satisfaction of ADP and ACP Tests
   4-1   Section 4.2   Actual Deferral Percentage    4-1   Section 4.3   ADP
Test    4-1   Section 4.4   Actual Contribution Percentage    4-1   Section 4.5
  ACP Test    4-2   Section 4.6   Compliance Measures    4-2   Section 4.7  
Additional Limitations    4-4 ARTICLE 5 VESTING    5-1   Section 5.1  
Determination of Vesting    5-1   Section 5.2   Rules for Crediting Vesting
Service    5-2   Section 5.3   Account Forfeitures    5-2 ARTICLE 6 INVESTMENT
OF CONTRIBUTIONS; MANAGEMENT OF ACCOUNTS    6-1   Section 6.1   Initial
Investment Election    6-1   Section 6.2   Change in Investment Election for
Contributions    6-1   Section 6.3   Transfer of Investment Accounts    6-1  
Section 6.4   Reinvestment    6-1   Section 6.5   Voting of Shares of
Investments    6-2   Section 6.6   Valuation of Accounts    6-2   Section 6.7  
Distributions or Withdrawals    6-3   Section 6.8   Insider Trading Restrictions
   6-3   Section 6.9   Tender of Torchmark Stock or W&R Class A or Class B
Financial Stock    6-3   Section 6.10   Divestment of Employer Securities    6-4

 

iii



--------------------------------------------------------------------------------

ARTICLE 7 AMOUNT AND PAYMENT OF BENEFITS TO PARTICIPANTS    7-1   Section 7.1  
Fully Vested Separation    7-1   Section 7.2   Partially Vested Separation   
7-1   Section 7.3   Non-Vested Separation    7-1   Section 7.4   Benefit
Commencement Date    7-1   Section 7.5   Participant Account Withdrawals    7-3
  Section 7.6   Employer Contributions Account Withdrawal    7-4   Section 7.7  
Age 59 1/2 Distributions    7-4   Section 7.8   Withdrawals of Rollover
Contributions    7-4   Section 7.9   TEFRA Section 242(b)(2) Elections    7-4  
Section 7.10   Required Minimum Distributions    7-4   Section 7.11   Required
Minimum Distributions During Participant’s Lifetime    7-6   Section 7.12  
Required Minimum Distributions After Participant’s Death    7-6   Section 7.13  
Definitions    7-8 ARTICLE 8 FORMS OF PAYMENT OF ACCOUNTS    8-1   Section 8.1  
Methods of Distribution    8-1   Section 8.2   Election of Optional Forms    8-3
  Section 8.3   Change in Form or Timing of Benefit Payments    8-4   Section
8.4   Direct Rollovers    8-4   Section 8.5   Hardship Withdrawals    8-4  
Section 8.6   Loans to Participants    8-6 ARTICLE 9 DEATH BENEFITS    9-1  
Section 9.1   Payment of Account Balances    9-1   Section 9.2   Beneficiaries
   9-1 ARTICLE 10 FIDUCIARIES    10-1   Section 10.1   Named Fiduciaries    10-1
  Section 10.2   Employment of Advisers    10-1   Section 10.3   Multiple
Fiduciary Capacities    10-1   Section 10.4   Reliance    10-1   Section 10.5  
Scope of Authority and Responsibility    10-1 ARTICLE 11 TRUSTEE    11-1  
Section 11.1   Trust Agreement    11-1   Section 11.2   Assets in Trust    11-1
ARTICLE 12 ADMINISTRATIVE COMMITTEE    12-1   Section 12.1   Appointment and
Removal of Administrative Committee    12-1   Section 12.2   Officers of
Administrative Committee    12-1   Section 12.3   Action by Administrative
Committee    12-1

 

iv



--------------------------------------------------------------------------------

  Section 12.4   Rules and Regulations    12-1   Section 12.5   Powers    12-1  
Section 12.6   Information from Participants    12-2   Section 12.7   Reports   
12-2   Section 12.8   Authority to Act    12-2   Section 12.9   Liability for
Acts    12-2   Section 12.10   Compensation and Expenses    12-3   Section 12.11
  Indemnity    12-3   Section 12.12   Denied Claims    12-3 ARTICLE 13 PLAN
AMENDMENT OR TERMINATION    13-1   Section 13.1   Plan Amendment or Termination
   13-1   Section 13.2   Limitations on Plan Amendment    13-1   Section 13.3  
Right of Company to Terminate Plan or Discontinue Contributions    13-2  
Section 13.4   Effect of Partial or Complete Termination or Complete
Discontinuance of Contributions    13-2 ARTICLE 14 MISCELLANEOUS PROVISIONS   
14-1   Section 14.1   Exclusive Benefit of Participants    14-1   Section 14.2  
Plan Not a Contract of Employment    14-1   Section 14.3   Source of Benefits   
14-1   Section 14.4   Benefits Not Assignable    14-1   Section 14.5   Domestic
Relations Orders    14-1   Section 14.6   Benefits Payable to Minors,
Incompetents and Others    14-2   Section 14.7   Merger or Transfer of Assets   
14-2   Section 14.8   Participation in the Plan by an Affiliate    14-2  
Section 14.9   Action by Employer    14-2   Section 14.10   Provision of
Information    14-3   Section 14.11   Controlling Law    14-3   Section 14.12  
Conditional Restatement    14-3   Section 14.13   Rules of Construction    14-3
  Section 14.14   USERRA Model Amendment    14-3   Section 14.15   Written
Communications Required    14-4 ARTICLE 15 TOP-HEAVY PROVISIONS    15-1  
Section 15.1   Top Heavy Plan Requirements    15-1   Section 15.2  
Determinations of Top Heavy Status    15-1   Section 15.3   Minimum Vesting   
15-4   Section 15.4   Minimum Benefits    15-4   Section 15.5   Applicability   
15-5   Section 15.6   Requirements    15-5

 

v



--------------------------------------------------------------------------------

ARTICLE 1

DEFINITIONS

Each of the following terms shall have the meaning set forth in this ARTICLE 1
for purposes of this Plan and any amendments thereto:

Section 1.1 Account. A separate account for each Participant consisting of an
Employer Contributions Account, a Participant Contributions Account, a Salary
Deferral Account, a Matching Contributions Account, and a Rollover Account as
the case may be.

Section 1.2 Account Balance. The value of an Account determined as the date on
which funds are liquidated or transferred. A Participant’s Account Balance shall
consist of shares or units in one or more Investments. As the value of the
shares or units credited to a Participant’s Account rises or falls, the
Participant’s Account Balance shall rise and fall to the same extent. All
withdrawals, distributions, or Investment transfers under the Plan shall be
based upon the amount realized from the liquidation of shares or units credited
to the Participant’s Account.

Section 1.3 ACP Test. The actual contributions percentage test described in
ARTICLE 4 of the Plan and Code § 401(m).

Section 1.4 Adjustment Factor. The cost of living adjustment factor prescribed
by the Secretary of the Treasury under Code § 415(d), as applied to such items
and in such manner as the Secretary shall provide.

Section 1.5 Administrative Committee. The committee appointed by the Board
pursuant to, and having the responsibilities specified in, ARTICLE 12 of the
Plan.

Section 1.6 Administrator. The Company or committee appointed by the Board of
Directors pursuant to, and having the responsibilities specified in, ARTICLE 12
of the Plan.

Section 1.7 ADP Test. The actual deferral percentage test described in ARTICLE 4
of the Plan and Code § 401(k).

Section 1.8 Affiliate. Any corporation or unincorporated trade or business
(other than the Company) while it is:

 

  (a) a member of a “controlled group of corporations” (within the meaning of
Code § 414(b)) of which the Company is a member;

 

  (b) a trade or business under “common control” (within the meaning of Code §
414(c)) with the Company;

 

  (c) a member of an “affiliated service group” (within the meaning of Code §
414(m)) which includes the Company; or

 

1-1



--------------------------------------------------------------------------------

  (d) any other entity required to be aggregated with the Company under Code §
414(o).

Section 1.9 Annual Addition. For each Participant, the sum of the following
amounts credited to the Participant’s Accounts for the Limitation Year:

 

  (a) employer contributions;

 

  (b) employee contributions;

 

  (c) forfeitures; and

 

  (d) amounts described in Code § 415(l)(1) and 419A(d)(2).

Notwithstanding the foregoing, Annual Addition shall not include amounts
attributable to Rollover Contributions or trust to trust transfers.

Section 1.10 Annuity Contract. An individual or group annuity contract, issued
by an insurance company, providing periodic benefits, whether fixed, variable or
both, the benefits or value of which a Participant or Beneficiary cannot
transfer, sell, assign, discount, or pledge as collateral for a loan or as
security for the performance of an obligation, or for any other purpose to any
person other than the issuer thereof.

Section 1.11 Beneficiary. A person other than a Participant entitled to receive
any payment of benefits pursuant to ARTICLE 8.

Section 1.12 Benefit Commencement Date. The date, determined under Section 7.4,
as of which a Participant or a Beneficiary receives or begins to receive, as the
case may be, payment of his benefits under the Plan.

Section 1.13 Board of Directors. The Board of Directors of the Company.

Section 1.14 Code. The Internal Revenue Code of 1986, as now in effect or as
amended from to time. A reference to a specific provision of the Code shall
include such provision and any applicable regulation pertaining thereto.

Section 1.15 Company. Torchmark Corporation, a Delaware corporation, or any
successor thereto by consolidation, merger, transfer of assets or otherwise.

Section 1.16 Company Stock. The voting common stock of the Company.

Section 1.17 Company Stock Account. An account maintained by the Trustee with
respect to a part of the Trust Fund consisting of amounts which Participants
have elected to be invested in Company Stock.

Section 1.18 Compensation. The total cash compensation paid to an Employee
during a calendar year by his Employer, including salary, wages, any amounts not
paid directly and currently in cash to an Employee but paid for the benefit of
an Employee through a “salary

 

1-2



--------------------------------------------------------------------------------

reduction” agreement in conjunction with one or more welfare plans of the
Employer and the total amount deferred pursuant to an Employee’s election under
a “cash or deferred arrangement” in conjunction with one or more qualified
retirement plans of the Employer, but excluding:

 

  (a) any reimbursement of or allowance for expenses except for amounts
reimbursed under the Liberty National Life Insurance Company Business Expenses
for Agents and Management Plan;

 

  (b) Employer contributions to any form of employee retirement, pension, profit
sharing or thrift plan;

 

  (c) any amount received in connection with the exercise of a stock option or
realized from the sale, exchange or other disposition of stock acquired under a
stock option;

 

  (d) director’s fees;

 

  (e) annual service awards;

 

  (f) deferred compensation accrued under any nonqualified deferred compensation
agreement or contract or any amendment or replacement thereof;

 

  (g) renewal commissions, other than renewal commissions paid to agents
authorized to solicit applications for both ordinary and home service policies
of insurance;

 

  (h) any amounts due to or paid to a Participant as a result of the settlement
of his commission account balance upon the termination of his employment for any
reason;

 

  (i) payments made to any Employee after such Employee’s separation from
service, in the form of severance benefits; and

 

  10) any other form of compensation designated by an Employer as not included
in Compensation for its Employees.

The annual Compensation of each Participant taken into account in determining
allocations shall not exceed $200,000, as adjusted for cost-of-living increases
in accordance with Code § 401(a)(17)(B). Annual Compensation means compensation
during the plan year or such other consecutive 12-month period over which
compensation is otherwise determined under the plan (the determination period).
The cost-of-living adjustment in effect for a calendar year applies to annual
compensation for the determination period that begins with or within such
calendar year.

Compensation shall include elective amounts that are not includible in the gross
income of the Employee under Code §§ 125, 132(f)(4), 402(e)(3), 402(h), or
403(b).

 

1-3



--------------------------------------------------------------------------------

The determination of Compensation will be in accordance with records maintained
by the Employer and shall be conclusive.

Participants may not make elective deferrals with respect to amounts that are
not 415 Compensation. However, for this purpose, 415 Compensation is not limited
to the annual compensation limit of Code § 401(a)(17).

Compensation for purposes of allocations (hereinafter referred to as Plan
Compensation) shall be adjusted in the same manner as 415 Compensation pursuant
to Section 3.15 through Section 3.17, except the term “limitation year” shall be
replaced with the term “plan year” and the term “415 Compensation” shall be
replaced with the term “Plan Compensation.”

Section 1.19 Contribution. A contribution made under the Plan by the Employer
for or on behalf of a Participant. Contributions include Salary Deferral
Contributions, Fail-Safe Contributions, and Matching Contributions.

Section 1.20 Direct Rollover. A payment by the Plan to the Eligible Retirement
Plan specified by the Participant or Beneficiary.

Section 1.21 Disability. Total and permanent disability for a period of at least
six months as defined by either (i) the group disability benefit plan maintained
by the Participant’s Employer, or (ii) the United States Social Security
Administration.

Section 1.22 Early Retirement Age. Age 60.

Section 1.23 Effective Date. The effective date of this amended and restated
Plan which shall be January 1, 2009. The original effective date of the Plan was
April 5, 1982.

Section 1.24 Eligible Employee. All Employees of an Employer other than:

 

  (a) Employees included in a unit of employees covered by a collective
bargaining agreement between the Employer and the employee representatives in
the negotiation of which retirement benefits were the subject of good faith
bargaining, unless such bargaining agreement provides for participation in the
Plan

 

  (b) Leased employees which are not otherwise Employees of the Employer and
who, pursuant to a leasing agreement between the Employer and any other person,
have performed services for the Employer (or for the Employer and any persons
related to the Employer within the meaning of Code §144(a)(3)) on a
substantially full time basis for at least one year and who performs services
under the primary direction and control of the Employer;

 

1-4



--------------------------------------------------------------------------------

  (c) Any Employee of Liberty National Life Insurance Company or United
Investors Life Insurance Company who is first credited with an Hour of Service
on or after January 1, 1995; and

 

  (d) Any Employee holding the position of branch manager with Globe Life and
Accident Insurance Company.

Section 1.25 Eligible Retirement Plan. An individual retirement account
described in Code § 408(a), an individual retirement annuity described in Code §
408(b), a Roth IRA described in Code § 408A, an annuity plan described in Code §
403(a), a qualified trust described in Code § 401(a), an annuity contract
described in Code § 403(b), or an eligible plan under Code § 457(b) which is
maintained by a state, political subdivision of a state, or any agency or
instrumentality of a state or political subdivision that agrees to separately
account for amounts transferred from this plan, that accepts the Distributee’s
Eligible Rollover Distribution. However, in the case of an Eligible Rollover
Distribution to a Beneficiary, an Eligible Retirement Plan is an individual
retirement account or individual retirement annuity.

Section 1.26 Eligible Rollover Distribution. Any distribution of all or any
portion of the balance to the credit of the Participant or Beneficiary, except
that an Eligible Rollover Distribution does not include: any distribution that
is one of a series of substantially equal periodic payments (not less frequently
than annually) made for the life (or the life expectancy) of the distributee or
the joint lives (or joint life expectancies) of the distributee and the
distributee’s designated beneficiary, or for a specified period of ten years or
more; or any distribution of the extent such distribution is required under Code
§ 401(a)(9). A portion of a distribution shall not fail to be an Eligible
Rollover Distribution merely because it consists of after-tax contributions that
are not includible in gross income. However, such portion may be transferred
only to an individual retirement account or annuity described in Code §§ 408(a)
or (b), or to a qualified plan or 403(b) that agrees to separately account for
the portion of such distribution which is includible in gross income and the
portion of such distribution which is not so includible. The term “Eligible
Rollover Distribution” shall not include amounts distributed on account of
hardship and the distributee may not elect to have any portion of such
distribution placed directly into an Eligible Retirement Plan.

Section 1.27 Employee. Employee means any individual who is classified by the
Employer as an employee of the Employer, regardless of whether such individual
is classified as an employee according to the usual common law or employment tax
rules applicable in determining the employer-employee relationship.

Section 1.28 Employer. The Company and each Affiliate participating in the Plan
pursuant to Section 14.8.

Section 1.29 Employer Contributions. The contributions made to the Plan by the
Company or Participating Affiliate attributed to after-tax Participant
Contributions prior to January 1, 2007.

Section 1.30 Employer Contributions Account. The account established for a
Participant to hold Employer Contributions.

 

1-5



--------------------------------------------------------------------------------

Section 1.31 Employment. An Employee’s employment with the Company or an
Affiliate or, to the extent determined by the Administrator, any predecessor of
any of them.

Section 1.32 Entry Date. The first day of the payroll period coinciding with or
next following the date the Eligible Employee has satisfied the requirements of
Section 2.1.

Section 1.33 ERISA. The Employee Retirement Income Security Act of 1974, as
amended from time to time. Reference to a specific provision of ERISA shall
include such provision and any applicable regulation pertaining thereto.

Section 1.34 Excess Aggregate Contributions. With respect to any Plan Year, the
aggregate amount of Contributions taken into account under 401(m) and actually
paid over to the Trustee for the Plan Year on behalf of Highly Compensated
Employees over the maximum amount of such contributions permitted under the ACP
test set forth in Section 4.5.

Section 1.35 Excess Matching Contributions. With respect to any affected
Participant, the amount of the Participant’s actual Matching Contributions minus
the product of the Participant’s Compensation and his adjusted actual
contribution ratio (as determined below).

The Excess Matching Contributions with respect to a Highly Compensated Employee
shall be determined by reducing 401(m) contributions made on behalf of such
Highly Compensated Employees in order of the amount of 401(m) contributions, as
provided for in the Internal Revenue Service Notice 97-2 or such other guidance
published by the Internal Revenue Service dealing with distributions of Excess
Matching Contributions after the effective date of the Small Business Job
Protection Act of 1996.

Section 1.36 Excess Salary Deferral Contributions. With respect to any affected
Participant, the amount of the Participant’s actual Salary Deferral
Contributions minus the product of the Participant’s Compensation and his
adjusted actual deferral ratio (as determined below).

The Excess Salary Deferral Contributions with respect to a Highly Compensated
Employee shall be determined by reducing 401(k) Contributions made on behalf of
such Highly Compensated Employees in order of the amount of 401(k)
Contributions, as provided for in Internal Revenue Service Notice 97-2 or such
other guidance published by the Internal Revenue Service dealing with
distributions of Excess Salary Deferral Contributions after the effective date
of the Small Business Job Protection Act of 1996.

The amount of Excess Salary Deferrals with respect to an Employee for a Plan
Year is reduced by amounts previously distributed to such Employee pursuant to
Section 4.6 of the Plan for the Employee’s taxable year ending with or within
the Plan Year.

Section 1.37 Five-percent Owner. Any person who owns (or is considered as owning
within the meaning of Code § 318) more than 5% of the outstanding stock of the
Employer, or stock possessing more than 5% of the total voting power of the
Employer.

Section 1.38 Forfeitures. Those portions of accounts that are forfeited and
reallocated

 

1-6



--------------------------------------------------------------------------------

as described in Section 5.3.

Section 1.39 Fully Vested Separation. Termination of Employment of a Participant
whose vested percentage in his Accounts is 100%.

Section 1.40 Highly Compensated Employee.

Any Employee who:

 

  (a) during the preceding Plan Year:

(i) was at any time a Five percent Owner; or

(ii) received compensation in excess of $80,000 (multiplied by the applicable
cost of living adjustment factor prescribed by the Secretary of the Treasury
under Code § 415(d)) and, if the Employer so elects, was in the group consisting
of the top 20% of all Employees when ranked by compensation; or who

 

  (b) during the current Plan Year:

(i) was at any time a Five percent Owner.

Notwithstanding the forgoing, the Employer may elect, without further need of
amending this section of the Plan, to use any simplified or alternative
definition of Highly Compensated Employee permitted by the Internal Revenue
Service.

The determination of who is a Highly Compensated Employee, including the
compensation that is considered, will be made in accordance with Code § 414(q)
and the regulations thereunder.

Section 1.41 Hour of Service.

 

  (a) Each hour for which an Employee is paid, or entitled to payment, for the
performance of duties for an Employer (or an Affiliate in the case of an
Employee who has transferred his Employment to the Employer from such Affiliate)
during the applicable computation period.

 

  (b)

Each hour for which an Employee is paid, or entitled to payment, by an Employer
(or an Affiliate in the case of an Employee who has transferred his Employment
to the Employer from such Affiliate) on account of a period of time during which
no duties are performed (irrespective of whether the employment relationship has
terminated) due to vacation, holiday, illness, incapacity (including
Disability), lay-off, jury duty, military duty or leave of absence. An hour for
which an Employee is directly or indirectly paid or entitled to payment on
account of a period during which no duties are performed is not credited to the
Employee if

 

1-7



--------------------------------------------------------------------------------

 

such payment is made or due under a plan maintained solely for the purpose of
providing severance benefits or complying with the applicable unemployment
compensation laws. Hours of Service are not credited for a payment which solely
reimburses an Employee for medical or medically related expenses incurred by the
Employee.

 

  (c) Each hour for which back pay, irrespective of mitigation of damages, is
either awarded or agreed to by an Employer (or an Affiliate in the case of an
Employee who has transferred his Employment to the Employer from such
Affiliate). The same Hours of Service shall not be credited both under paragraph
(a) or paragraph (b), as the case may be, and under this paragraph (c).

 

  (d) If, in accordance with standard personnel policies applied in a
non-discriminatory manner to all Employees similarly situated, each hour for
which the Employee on the approved unpaid leave of absence would normally have
received credit under this Plan if he had been working in his regular employment
for the Employer (or an Affiliate in the case of an Employee who has transferred
his Employment to the Employer from such Affiliate).

 

  (e)

An Employee of the Employer (or an Affiliate in the case of an Employee who has
transferred his Employment to the Employer from such Affiliate) who is regularly
employed by such Employer (or Affiliate) for at least 37 1/2 hours a week shall
be credited with forty-five Hours of Service if under this Plan he would be
credited with at least one Hour of Service during the week.

 

  (f)

An Employee of the Employer (or an Affiliate in the case of an Employee who has
transferred his Employment to the Employer from such Affiliate) who is not
regularly employed by such Employer (or Affiliate) for at least 37 1/2 hours a
week shall be credited with the actual Hours of Service for which he is paid or
entitled to credit under this Plan.

 

  (g) Hours of Service shall be calculated and credited pursuant to §
2530-200b-2 of the Department of Labor Regulations which are incorporated herein
by this reference.

 

  (h) In the case of an Employee who is paid on a commission basis, he will be
deemed to perform his first Hour of Service on the date on which he is first
designated an Employee by the Employer.

Section 1.42 Investment. Investment Company Shares, the shares of Class A common
stock of Waddell & Reed Financial, Inc. credited to a Participant’s W&R Class A
Financial Stock Account pursuant to the terms of the Plan or, if designated by
the Company for investment of contributions, an interest in the Company Stock
Account. Effective as of January 1, 1999, all Investments under the Plan shall
be unitized based upon generally accepted common trust fund

 

1-8



--------------------------------------------------------------------------------

valuation methods. The Company Stock Account and the W&R Class A Financial Stock
Accounts shall consist predominately of shares of the applicable common stock in
addition to such cash or cash equivalents as are necessary to provide for
sufficient liquidity in the accounts as determined by the Trustee pursuant to
guidelines established by the Administrator.

Section 1.43 Investment Company. An investment company or companies designated
by the Company for investment of contributions under the Plan. In the case of an
Investment Company which has more than one class of shares, each class of shares
will be considered a separate Investment Company for the purposes of this Plan.

Section 1.44 Investment Company Shares. Shares issued by an Investment Company.

Section 1.45 Limitation Year. Each twelve consecutive month period ending on the
same last day as the Plan Year.

Section 1.46 Matching Contributions. Amounts contributed to the Plan by the
Employer pursuant to Section 3.8.

Section 1.47 Non-Highly Compensated Employee. An Employee of the Employer who is
not a Highly Compensated Employee.

Section 1.48 Non-Vested Separation. Termination of Employment of a Participant
whose vested percentage in any Account is less than 100 percent.

Section 1.49 Normal Retirement Age. Age 65.

Section 1.50 One Year Break in Service. Any period of twelve consecutive months,
beginning with the date of an Employee’s Employment or any anniversary of the
date of such Employment, during which the Employee has not completed more than
500 Hours of Service; except that a Participant who is absent from work due to
such Participant’s pregnancy, the birth of the Participant’s child or by reason
of the adoption of a minor child by the Participant for the purpose of caring
for such child immediately following its birth or adoption and who provides
timely information establishing to the satisfaction of the Administrator the
reasons for the absence and the number of days of such absence will be treated
as performing a normal schedule (or eight hours per day) up to a maximum of 501
Hours of Service in either the year in which the absence begins or the year
immediately following the year in which the absence begins as necessary to
prevent such Participant from incurring a One Year Break in Service in either
(but not both) the year in which the absence begins or the year immediately
following the year in which the absence begins.

Section 1.51 Partially Vested Separation. Termination of Employment of a
Participant whose vested percentage in any Account is less than 100% but greater
than zero percent.

Section 1.52 Participant. An Employee who has commenced, but not terminated,
participation in the Plan as provided in ARTICLE 2.

 

1-9



--------------------------------------------------------------------------------

Section 1.53 Participant Contributions. The Participant’s Basic Participant
Contributions and Supplementary Participant Contributions. Participant
Contributions were after-tax “thrift” contributions and were prospectively
eliminated from the Plan effective January 1, 2007.

Section 1.54 Participant Contributions Account. The account established for a
Participant Contributions.

Section 1.55 Participating Affiliate. Any Affiliate which in accordance with
Section 14.8, by duly authorized action has adopted the Plan and not withdrawn
therefrom.

Section 1.56 Plan. The Torchmark Corporation Savings and Investment Plan.

Section 1.57 Plan Year. Each twelve consecutive month period ending on
December 31, during any part of which the Plan is in effect.

Section 1.58 Qualified Joint and Survivor Annuity. An annuity for the life of
the Participant with a survivor annuity continuing after the Participant’s death
to the Participant’s Surviving Spouse for the Surviving Spouse’s life in an
amount equal to fifty percent of the amount payable during the joint lives of
the Participant and such Surviving Spouse.

Section 1.59 Qualified Plan. A Defined Contribution Plan or a Defined Benefit
Plan which is qualified under Code § 401(a).

Section 1.60 Rollover Contribution. A contribution attributable to:

 

  (a) a “qualified total distribution” (as defined in Code § 402(a)(5)), made to
an Eligible Employee from a Qualified Plan or made to the Eligible Employee
under Code § 403(a)(4) from an “employee annuity” as referred to in that
section, or

 

  (b) a payout or distribution to an Eligible Employee referred to in Code §
408(d)(3) from an “individual retirement account” or an “individual retirement
annuity” described, respectively, in Code § 408(a) or § 408(b) consisting
exclusively of amounts attributable to “qualifying rollover distributions” (as
defined in Code § 402(a)(5)) from a Qualified Plan. Notwithstanding the
foregoing, a Rollover Contribution shall in no event include amounts
attributable to a distribution from a Qualified Plan under which the Eligible
Employee was at any time a self-employed individual deemed to be an “employee”
under Code § 401(c)(1).

Section 1.61 Salary Deferral Contributions. Amounts deferred into the Plan by
Participants pursuant to Section 3.3.

Section 1.62 Spousal Consent. Written consent by a Participant’s Spouse waiving
the benefit otherwise payable to the Spouse, where such waiver is witnessed by a
Plan representative or a notary public and includes acknowledgment by the Spouse
of the effect of such waiver.

 

1-10



--------------------------------------------------------------------------------

Section 1.63 Spouse. The person lawfully married to a Participant.

Section 1.64 Surviving Spouse. The Spouse of a Participant on the earlier of:

 

  (a) the date of the Participant’s death; or

 

  (b) the Participant’s Benefit Commencement Date.

Section 1.65 Trust or Trust Fund. The trust established under the Plan in which
Plan assets are held.

Section 1.66 Trust Agreement. The agreement between the Company and the Trustee
with respect to the Trust.

Section 1.67 Trustee. The person appointed as trustee pursuant to ARTICLE 11,
and any successor trustee.

Section 1.68 Valuation Date. The Trust Fund and each Investment under the Plan
shall be unitized based upon generally accepted common trust fund valuation
methods. The value of units or shares allocated to a Participant’s Account shall
be determined by the fair market value of shares or units allocated to such
Participant’s Account as of the date on which such shares are purchased or sold
to provide for distributions, withdrawals, or transfers between Investments. All
withdrawals and distributions under the Plan shall be based upon the amount
realized from the liquidation of units or shares credited to the Account of a
Participant. “Valuation Date” shall mean any date on which units or shares
credited to the Account of a Participant are valued for any purpose under the
Plan.

Section 1.69 Vesting Service. The Years of Service credited to a Participant
under Section 5.2 for purposes of determining the Participant’s vested
percentage in the Account Balance of the Employer Contributions Account
established for the Participant.

Section 1.70 W&R Class A and Class B Financial Stock Accounts. The separate
accounts established and maintained under the Plan for the purposes of holding
(i) the distribution of shares of Class A and Class B common stock of Waddell &
Reed Financial, Inc. received as a stock dividend on Company Stock, and (ii),
transfers or rollovers of Class A common stock of Waddell & Reed Financial, Inc.
received prior to the spin off of Waddell & Reed Financial, Inc. from Torchmark
Corporation. [Effective as of October 1, 1998.] Pursuant to a vote of the
stockholders of Waddell & Reed Financial, Inc. on April 25, 2001, a merger
resulted in the combination of the two classes of Waddell & Reed Financial, Inc.
common stock into a single class of common stock by converting Class B common
stock into Class A common stock on a one-for-one basis.

Section 1.71 Years of Service. For purposes of determining eligibility to
participate under ARTICLE 2 and for purposes of determining Vesting Service:

 

  (a)

for Employment, or return to Employment after a One Year Break in Service,
beginning in 1975 or later years, a period of 12 consecutive

 

1-11



--------------------------------------------------------------------------------

 

months beginning with the date of Employment or return to Employment during
which an employee has not less than 1,000 Hours of Service for an Employer,
Vesta Insurance Group, Inc. or its subsidiaries or TMK Hogan (or an Affiliate in
the case of an Employee who has transferred his Employment to the Employer from
such Affiliate); and

 

  (b) for Employment which began before 1975, with respect to periods before the
1975 anniversary of such Employment, an aggregate of fifty-two weeks during each
of which an Employee was employed on a permanent basis for at least 35 hours a
week by an Employer (or by an Affiliate in the case of an Employee who has
transferred his Employment to the Employer from such Affiliate); and

 

  (c) for Employment which began before 1975, with respect to periods after the
1975 anniversary of such Employment, a period of twelve consecutive months
beginning with the date of such anniversary in 1975 or later years during which
an Employee has not less than 1000 Hours of Service for an Employer (or an
Affiliate in the case of an Employee who has transferred his Employment to the
Employer from such Affiliate).

 

  (d) for purposes of vesting, for an Employee who terminates Employment with
the Company as of December 31, 1999, and commences employment with Waddell &
Reed, Inc. or one of its affiliates as of January 1, 2000, a period of 12
consecutive month beginning with the date of employment with Waddell & Reed,
Inc. or one of its affiliates during which such person has not less than 1,000
Hours of Service for Waddell & Reed, Inc. or one of its affiliates. For this
purpose, Hours of Service will be determined by disregarding the fact that
services are not being performed for an Employer or Affiliate (as defined
herein).

 

1-12



--------------------------------------------------------------------------------

ARTICLE 2

PARTICIPATION

Section 2.1 Participation in the Plan. An Employee may begin participation in
the Plan as of the Entry Date coincident with or immediately following the date
upon which he completes One (1) Year of Service, provided such Employee is
employed by the Employer on such Entry Date. An individual who has ceased
participation in the Plan and who is rehired by the Employer shall become a
Participant as of the date of rehire, unless he has had a one-year Break in
Service. if an individual resumes employment with the Employer after a one-year
Break in Service, he shall become a Participant upon completion of a Year of
Service, retroactive to a date which is not later than the date of rehire.

Section 2.2 Crediting of Service for Eligibility Purposes.

2.2.1 An Employee who terminates Employment without any vested rights to a
benefit under the Plan derived from contributions by the Employer shall lose
credit for his Years of Service prior to such termination of Employment if the
total of his consecutive One Year Breaks in Service immediately preceding his
reemployment equals or exceeds the greater of five years or his Years of Service
prior to such termination (whether or not consecutive but excluding any Years of
Service previously disregarded under this rule).

Section 2.3 Rollover Membership.

An Eligible Employee who makes a Rollover Contribution shall become a
Participant as of the date of such contribution even if he has not previously
become a Participant. Such an Eligible Employee shall be a Participant only with
respect to his Rollover Contributions.

 

2-1



--------------------------------------------------------------------------------

ARTICLE 3

ACCOUNTS AND CONTRIBUTIONS

Section 3.1 Establishment of Accounts. A Salary Deferral Account, a Matching
Account, a Participant Contributions Account, an Employer Contributions Account,
and, if applicable, a Rollover Account shall be established for each Participant
as applicable. All Contributions by or on behalf of a Participant shall be
deposited to the appropriate Account.

Section 3.2 Participant and Employer Contributions. Effective January 1, 2007,
(i) Participants may no longer make after-tax Participant Contributions to the
Plan, and (ii) the Employer will no longer make Employer Contributions on behalf
of any Participant.

Section 3.3 Salary Deferral Contributions.

3.3.1 Each Participant may authorize the Employer to reduce his Compensation by
up to thirty percent (30%), and to have such amount deposited to the
Participant’s Salary Deferral Account as “Salary Deferral Contributions”
hereunder. However, the total Salary Deferral Contributions made on a
Participant’s behalf to this Plan or any other qualified plan maintained by the
Employer, during such Participant’s taxable year may not exceed maximum salary
reduction contribution permitted under Code § 402(g), except to the extent
permitted under Code § 414(v), if applicable.

3.3.2 All Employees who are eligible to make Salary Deferral Contributions under
this Plan and who have attained age 50 before the close of the Plan year shall
be eligible to make Catch-Up Contributions in accordance with, and subject to
the limitations of, Code § 414(v). Such Catch-Up Contributions shall not be
taken into account for purposes of the provisions of the Plan implementing the
required limitations of Code §§ 402(g) and 415. The Plan shall not be treated as
failing to satisfy the provisions of the Plan implementing the requirements of
Code §§ 401(k)(3), 401(k)(11), 401(k)(12), 410(b), or 416, as applicable, by
reason of the making of such Catch-Up Contribution.

3.3.3 A Participant’s election with respect to Salary Deferral Contributions
cannot relate to compensation that is currently available prior to the adoption
or effective date of the Plan’s cash or deferral arrangement. In addition,
except for occasional, bona fide administrative considerations, Salary Deferral
Contributions made pursuant to such an election cannot precede the earlier of
(1) the performance of services relating to the contribution and (2) the date
the compensation that is subject to the election would be currently available to
the Participant in the absence of an election to defer.

3.3.4 In the event the dollar limit described above is exceeded when one takes
into account only contributions to the Plan and/or any other plan, contract, or
arrangement of the Employer that is subject to Code § 402(g), (i) the
Participant is deemed to notify the Administrator of such excess deferral, and
(ii) the Administrator shall direct the Trustee of the Plan to distribute such
excess amount, and any income or

 

3-1



--------------------------------------------------------------------------------

loss allocable to such amount, to the Participant no later than the first
April 15th following the close of the Participant’s taxable year. Matching
Contributions attributable to such excess deferral shall be forfeited and
applied like other forfeitures.

3.3.5 In the event a Participant is also a participant in one or more of the
following types of arrangements sponsored by another employer:

(a) another qualified cash or deferred arrangement (as defined in Code §
401(i)),

(b) a simplified employee pension (as defined in Code § 408(k)),

(c) a salary reduction arrangement (as defined in Code § 3121(a)(5)(D)), or

(d) a 403(b) annuity contract or custodial account, and the elective deferrals
(as defined in Code § 402(g)(3)) made under such other arrangement(s) and his or
her salary or wage deferrals made under this Plan cumulatively exceed the
$10,000 limitation (as adjusted) for such Participant’s taxable year, the
Participant may, not later than March 1st following the close of such
Participant’s taxable year, notify the Administrator in writing of such excess
and request that his or her salary or wage deferrals made under this Plan be
reduced by an amount specified by the Participant. Such amount, and any income
or loss allocable to such amount, shall then be distributed at the same time and
in the same manner as provided in paragraph (b) above.

If the Administrator determines during the course of the Participant’s taxable
year that an excess deferral has been made on behalf of a Participant during
such taxable year, the Administrator may direct the Trustee to make a corrective
distribution of such excess deferral before the end of the taxable year. Such a
corrective distribution is permissible only if (i) the Participant notifies the
Administrator of the excess deferral (or, under the circumstances described in
paragraph (b) above, the Participant is deemed to have made such notification),
(ii) the corrective distribution is made after the date on which the Plan
receives the excess deferral, and (iii) the distribution is designated as a
distribution of an excess deferral. The income allocable to such excess amounts
shall be computed in a manner consistent with Section 4.6. Any excess deferrals
for the Participant’s taxable year that would otherwise be distributed to the
Participant shall be reduced, in accordance with Treasury Regulations, by the
amount of Excess Salary Deferral Contributions previously distributed to the
Participant for the Plan Year beginning with or within such taxable year.

3.3.6 The Administrator reserves the right to reduce Salary Deferral
Contributions on behalf of Highly Compensated Employees to the extent necessary
to preserve the Plan’s qualified status under the Internal Revenue Code.

Section 3.4 Rollovers.

 

3-2



--------------------------------------------------------------------------------

3.4.1 With the consent of the Administrator, the Plan may accept a Rollover
Contribution by an Eligible Employee, provided the Rollover Contribution will
not jeopardize the tax exempt status of the Plan or create adverse tax
consequences for the Employer. Prior to accepting any Rollover Contributions to
which this Section applies, the Administrator may require the Employee to
establish (by providing opinion of counsel or otherwise) that amounts to be
rolled over to this Plan meet the requirements of this Section. The amounts
rolled over to this Plan meet the requirements of this Section. The amounts
rolled over shall be held in the Participant’s Rollover Account. Such account
shall be fully Vested at all times and shall not be subject to forfeiture for
any reason.

For purposes of this Section, the term “qualified plan” shall mean any tax
qualified plan under Code § 401(a), or, any other plans from which distributions
are eligible to be rolled over into this Plan pursuant to the Code. The term
“rollover” means: (i) amounts transferred to this Plan directly from another
qualified plan; (ii) distributions received by an Employee from other “qualified
plans” which are eligible for tax-free rollover to a “qualified plan” and which
are transferred by the Employee to this Plan within sixty (60) days following
receipt thereof; (iii) amounts transferred to this Plan from a conduit
individual retirement account provided that the conduit individual retirement
account has no assets other than assets which (A) were previously distributed to
the Employee by another “qualified plan,” (B) were eligible for tax-free
rollover to a “qualified plan” and (C) were deposited in such conduit individual
retirement account within sixty (60) days of receipt there of; (iv) amounts
distributed to the Employee from a conduit individual retirement account meeting
the requirements of clause (iii) above, and transferred by the Employee to this
Plan within sixty (60) days of receipt thereof from such conduit retirement
account; and (v) any other amounts which are eligible to be rolled over to this
Plan pursuant to the Code.

3.4.2 Amounts in a Participant’s Rollover Account shall be held pursuant to the
provisions of this Plan and may not be withdrawn by, or distributed to the
Participant, in whole or in part, except as provided in Section 7.8. The Plan
shall have no duty or responsibility to inquire as to the propriety of the
amount, value or type of assets transferred, nor to conduct any due diligence
with respect to such assets; provided, however, that such assets are otherwise
eligible to be held under the terms of this Plan. Amounts held in the
Participant’s Rollover Account shall be considered as part of a Participant’s
benefit in determining whether an involuntary cash-out of benefits may be made
without Participant consent.

3.4.3 Notwithstanding anything herein to the contrary, a transfer directly to
this Plan from another qualified plan (or a transaction having the effect of
such a transfer) shall only be permitted if it will not result in the
elimination or reduction of any “Section 411(d)(6) protected benefit.”

Section 3.5 Participant’s Elections. Each Eligible Employee who wishes to
participate in the Plan shall file a written election form with the
Administrator specifying the portion of his Compensation to be contributed to
the Plan as a Salary Deferral Contribution. The form shall

 

3-3



--------------------------------------------------------------------------------

also designate a beneficiary and specify any applicable investment choices. The
election shall take effect as soon as administratively practicable, and the
portion of Compensation contributed shall be deposited to the Participant’s
“Salary Deferral Account.” Such election of the Participant shall remain in
effect until a new election is filed with the Administrator.

Section 3.6 Automatic Enrollment of Participants. The automatic enrollment
feature set forth in this Section is intended to be a Qualified Automatic
Contribution Arrangement (“QACA”) as descried in § 902(a) of the Pension
Protection Act of 2006 and Code § 401(k)(13).

Notwithstanding Section 3.5, any Employee who becomes an Eligible Employee on or
after January 1, 2009 or any Eligible Employee that has not completed an
enrollment form by such date shall be automatically enrolled as a Participant
and shall automatically have an amount equal to 3% of his or her Compensation
for each pay period deferred and deposited to his or her Salary Deferral
Account.

Unless modified by the Participant pursuant to Section 3.7, each Participant’s
Salary Deferral percentage shall be determined in accordance with the following:

(a) 3% of Compensation beginning on the Participant’s entry date and ending on
the last day of the first Plan Year beginning after the Participant’s entry
date.

(b) 4% of Compensation for the Plan Year immediately following the period set
forth in (a);

(c) 5% of Compensation for the Plan Year immediately following the period set
forth in (b);

(d) 6% of Compensation for the Plan Year immediately following the period set
forth in (c) and all subsequent Plan Years.

The Participant’s Salary Deferral Account shall be invested in a fund selected
by the Plan Administrator unless and until the Participant gives appropriate
notice to the Plan Administrator to reallocate Investments under the Plan. The
Plan Administrator may implement this automatic enrollment program through
whatever procedure it deems appropriate, provided that such procedure applies on
a non-discriminatory basis to all Participants.

Section 3.7 Changes in Salary Deferral Contributions. A Participant may elect to
change his rate of Salary Deferral Contributions up to eight (8) times in any
Plan Year. The change in election shall be submitted in writing to the
Administrator, and shall take effect as soon as administratively practicable,
but no sooner than the first day of any payroll period after the Participant
submits his change in election.

Section 3.8 Matching Contributions. The Company shall have the authority to
change the rate of Matching Contribution, or the amount of Salary Deferral
contributions subject to the match, provided such new rate is communicated to
Participants. The Employer shall cease making Matching Contributions for Plan
Years beginning after December 31, 2008.

 

3-4



--------------------------------------------------------------------------------

Section 3.9 Safe Harbor Matching Contribution. Effective January 1, 2009:

3.9.1 For each pay period, the Employer will make a Safe Harbor Matching
Contribution equal to the sum of (i) 100% of a Participant’s Salary Deferrals
that do not exceed 1% of Compensation; plus (ii) 50% of such Participant’s
Salary Deferrals that exceed 1% of Compensation but do not exceed 6% of
Compensation.

3.9.2 Notwithstanding anything in the Plan to the contrary, the Plan will be
treated as meeting the ADP test as set forth in Code § 401(k)(3)(A)(ii) in any
Plan Year in which the Plan includes a QACA.

3.9.3 Notwithstanding anything in the Plan to the contrary, the Plan shall be
treated as having satisfied the ACP test as set forth in Code § 401(m)(2) with
respect to the Safe Harbor Matching Contribution as set forth in this
Section 3.9 in any Plan Year in which the Plan includes a QACA.

3.9.4 Notwithstanding anything in the Plan to the contrary, in any Plan Year in
which the Plan consists solely of: (i) Salary Deferrals under a QACA and
(ii) Safe Harbor Matching Contributions which meet the requirements of Code §
401(m)(12), then such Plan will not be treated as a top heavy Plan and will be
exempt from the top heavy requirements of Code § 416. Furthermore, if the Plan
(but for the prior sentence) would be treated as a top heavy Plan because the
Plan is a member of an aggregation group which is a top heavy group, then the
contributions under the Plan may be taken into account in determining whether
any other plan in the aggregation group meets the top heavy requirements of Code
§ 416.

Section 3.10 Fail-Safe Contributions. If the Plan fails to satisfy the ADP Test
or ACP Test, the Employer may, in its discretion, make Fail-Safe Contributions
on behalf of Participants who are Nonhighly Compensated Employees. Such
Fail-Safe Contributions shall, for any Plan Year, be in an amount sufficient,
when allocated among active Participants who are Nonhighly Compensated
Employees, to bring the Plan into compliance with the ADP Test or ACP Test. Such
additional Fail-Safe Contributions shall be allocated to the Salary Deferral
Account of each such Participant in the same proportion that each such
Participant’s Compensation for the year bears to the total Compensation of all
such Participants. In the alternative, such contributions may be distributed to
accounts of Participants who are Nonhighly Compensated Employees in any
nondiscriminatory manner. Participant whose participation in the Plan for the
Plan Year in question is limited to maintenance of a Rollover Account need not
be included in the allocation of Fail-Safe Contributions. Fail-Safe
Contributions shall be vested at all times. Fail-Safe Contributions shall also
be subject to the same distribution restrictions that Salary Deferral
Contributions are subject to, as described in Code § 401(k)(2)(B). Fail-Safe
Contributions, however, and income attributable to such contributions, may not
be distributed on account of financial hardship.

Fail-Safe Contributions may be used to pass the ADP Test or ACP Test only if
they satisfy the requirements of Treasury Regulation § 1.401(k)-1(b)(3).

 

3-5



--------------------------------------------------------------------------------

Section 3.11 Makeup Contributions. To the extent required by the Uniformed
Services Employment and Reemployment Rights Act of 1994 and otherwise permitted
by applicable law, an employee who has been absent from work by reason of
military duty may make up missed Salary Deferral Contributions and shall be
entitled to have related Matching Contributions credited to his Account.

Section 3.12 Overall Limits on Contributions. Except to the extent permitted
through the addition of an amendment that provides for catch-up contributions
under EGTRRA § 631 and Code § 414(v), if applicable, the Annual Addition that
may be contributed or allocated to a Participant’s account under the plan for
any limitation year shall not exceed the lesser of:

(a) $40,000, as adjusted for increases in the cost-of-living under Code §
415(d), or

(b) 100 percent of the Participant’s compensation, within the meaning of Code §
415(c)(3), for the limitation year. The compensation limit referred to in
(b) shall not apply to any contribution for medical benefits after separation
from service (within the meaning of Code §§ 401(h) or 419A(f)(2)), which is
otherwise treated as an annual addition.

For purposes of this Section 3.12 only, “compensation” shall mean the
Participant’s W-2 compensation subject to income tax, i.e., such Participant’s
wages as defined in Code § 3401(a) and all other payments of compensation by the
Employer for the Plan Year for which the Employer is required to furnish the
Participant a written statement under Code §§ 6041(d), 6051(a)(3), and 6052.
Compensation must be determined without regard to any rules under Code § 3401(a)
that limit the remuneration included in wages based on the nature or location of
the employment or the services performed. Effective as of January 1, 1998,
compensation for purposes of Code § 415 testing shall include amounts excludable
from the Employee’s gross income under Code §§ 125, 132(f)(4), 402(a)(8),
402(h), or 403(b), and contributed by the Employer, at the Employee’s election,
to a Code § 401(k) arrangement, a simplified employee pension plan, cafeteria
plan, or tax-sheltered annuity.

If as a result of the allocation of Forfeitures, a reasonable error in
estimating a Participant’s Compensation, or other facts and circumstances to
which Treasury Regulation § 1.415-6(b)(6) shall be applicable, the Annual
Additions under this Plan would cause the maximum Annual Additions to be
exceeded for any Participant, the Administrator shall: (i) return any Salary
Deferral Contributions credited for the Plan Year (unadjusted for earnings or
losses) to the extent the return would reduce the excess amount allocated to the
Participant, (ii) hold any excess amount remaining after the return of salary or
wage deferrals in a “Section 415 suspense account,” (iii) allocate and
reallocate the “Section 415 suspense account” funds in the next Plan Year (and
succeeding Plan Years if necessary) to all Participants in the Plan before any
Employer contributions which would contribute Annual Additions are made to the
Plan for such Plan Year, and (iv) reduce Matching Contributions to the Plan for
such Plan Year by the amount of the “Section 415 suspense account” allocated and
reallocated during such Plan Year. The Plan may not distribute excess amounts to
Participants except as provided for above. Matching Contributions attributable
to returned Salary Deferral Contributions shall be placed in the

 

3-6



--------------------------------------------------------------------------------

“Section 415 suspense account.” The sum of suspended Matching Contributions and
returned Salary Deferral Contributions shall not exceed the amount necessary to
reduce the Participant’s Annual Additions to an acceptable level. The “Section
415 suspense account” shall not share in any earnings or losses of the Trust
Fund.

Section 3.13 Permitted Employer Refunds. Employer contributions hereunder are
made with the understanding that this Plan will qualify under Code § 401, and
that such contributions will be deductible under Code § 404. Any contribution
that is disallowed as a deduction shall be refunded to the Employer within one
year of such disallowance:

(a) If approval of the Plan as originally adopted is denied, Employer
contributions affected by such denial shall be returned to the Employer within
one year after the denial occurs.

(b) Any contribution made by the Employer due to a mistake of fact shall be
refunded to the Employer within one year of such contribution.

(c) Refunds of contributions due to a disallowance, denial, or mistake of fact
shall be governed by the following requirements:

(i) earnings attributable to the amount being refunded shall remain in the Plan,
but losses thereto must reduce the amount to be refunded.

(ii) in no event may a refund be made that would cause the Account Balance of
any Participant to be reduced to less than what the Participant’s Account
Balance would have been had the mistaken amount not been contributed.

Section 3.14 Final Section 415 Regulations. The provisions of Sections 3.13
through 3.20 shall apply beginning on and after January 1, 2008.

Section 3.15 415 Compensation paid after severance from employment. 415
Compensation shall be adjusted or not adjusted for the following types of
compensation paid after a Participant’s severance from employment with the
Employer maintaining the Plan (or any other entity that is treated as the
Employer pursuant to Code § 414(b), (c), (m) or (o)). However, amounts described
in subsection (a) below may only be included in 415 Compensation to the extent
such amounts are paid by the later of 2  1/2 months after severance from
employment or by the end of the limitation year that includes the date of such
severance from employment. Payments described in subsections (b) through
(d) below and any other payment of compensation paid after severance of
employment that is not described in subsection (a) below is not considered 415
Compensation within the meaning of Code § 415(c)(3), even if payment is made
within the time period specified above.

(a) Regular pay. 415 Compensation shall include regular pay after severance of
employment if:

 

3-7



--------------------------------------------------------------------------------

(i) The payment is regular compensation for services during the Participant’s
regular working hours, or compensation for services outside the Participant’s
regular working hours (such as overtime or shift differential), commissions,
bonuses, or other similar payments; and

(ii) The payment would have been paid to the Participant prior to a severance
from employment if the participant had continued in employment with the
Employer.

(b) Leave cashouts and deferred compensation. Leave cashouts shall not be
included in 415 Compensation. Leave cashouts are payments for unused accrued
bona fide sick, vacation, or other leave. Deferred compensation shall not be
included in 415 Compensation.

(c) Salary continuation payments for military service participants. 415
Compensation does not include payments to an individual who does not currently
perform services for the Employer by reason of qualified military service (as
that term is used in Code § 414(u)(1)) to the extent those payments do not
exceed the amounts the individual would have received if the individual had
continued to perform services for the Employer rather than entering qualified
military service.

(d) Salary continuation payments for disabled Participants. 415 Compensation
does not include compensation paid to a Participant who is permanently and
totally disabled (as defined in Code § 22(e)(3)).

Section 3.16 Administrative delay (“the first few weeks”) rule. 415 Compensation
for a limitation year shall not include amounts earned but not paid during the
limitation year solely because of the timing of pay periods and pay dates.

Section 3.17 Inclusion of certain nonqualified deferred compensation amounts. If
the Plan’s definition of Compensation for purposes of Code § 415 is the
definition in Regulation § 1.415(c)-2(b) and the simplified compensation
definition of Regulation § 1.415(c)-2(d)(2) is not used, then 415 Compensation
shall include amounts that are includible in the gross income of a Participant
under the rules of Code § 409A or Code § 457(f)(1)(A) or because the amounts are
constructively received by the Participant.

Section 3.18 Definition of annual additions. The Plan’s definition of “annual
additions” is modified as follows:

(a) Restorative payments. Annual additions for purposes of Code § 415 shall not
include restorative payments. A restorative payment is a payment made to restore
losses to a Plan resulting from actions by a fiduciary for which there is
reasonable risk of liability for breach of a fiduciary duty under ERISA or under
other applicable federal or state law, where participants who are similarly
situated are treated similarly with respect to the payments. Generally, payments
are restorative payments only if the payments are made in order to restore some
or all of the plan’s losses due to an action (or a failure to act) that creates
a

 

3-8



--------------------------------------------------------------------------------

reasonable risk of liability for such a breach of fiduciary duty (other than a
breach of fiduciary duty arising from failure to remit contributions to the
Plan). This includes payments to a plan made pursuant to a Department of Labor
order, the Department of Labor’s Voluntary Fiduciary Correction Program, or a
court-approved settlement, to restore losses to a qualified defined contribution
plan on account of the breach of fiduciary duty (other than a breach of
fiduciary duty arising from failure to remit contributions to the Plan).
Payments made to the Plan to make up for losses due merely to market
fluctuations and other payments that are not made on account of a reasonable
risk of liability for breach of a fiduciary duty under ERISA are not restorative
payments and generally constitute contributions that are considered annual
additions.

(b) Other Amounts. Annual additions for purposes of Code § 415 shall not
include: (i) the direct transfer of a benefit or employee contributions from a
qualified plan to this Plan; (ii) rollover contributions (as described in Code
§§ 401(a)(31), 402(c)(1), 403(a)(4), 403(b)(8), 408(d)(3), and 457(e)(16));
(iii) repayments of loans made to a Participant from the Plan; and
(iv) repayments of amounts described in Code § 411(a)(7)(B) (in accordance with
Code § 411(a)(7)(C)) and Code § 411(a)(3)(D)), as well as Employer restorations
of benefits that are required pursuant to such repayments.

Section 3.19 Change of limitation year. The limitation year may only be changed
by a Plan amendment. Furthermore, if the Plan is terminated effective as of a
date other than the last day of the Plan’s limitation year, then the Plan is
treated as if the Plan had been amended to change its limitation year.

Section 3.20 Excess Annual Additions. Notwithstanding any provision of the Plan
to the contrary, if the annual additions (within the meaning of Code § 415) are
exceeded for any Participant, then the Plan may only correct such excess in
accordance with the Employee Plans Compliance Resolution System (EPCRS) as set
forth in Revenue Procedure 2006-27 or any superseding guidance, including, but
not limited to, the preamble of the final §415 regulations.

Section 3.21 Aggregation and Disaggregation of Plans.

(a) For purposes of applying the limitations of Code § 415, all defined
contribution plans (without regard to whether a plan has been terminated) ever
maintained by the Employer (or a “predecessor employer”) under which the
Participant receives annual additions are treated as one defined contribution
plan. The “Employer” means the Employer that adopts this Plan and all members of
a controlled group or an affiliated service group that includes the Employer
(within the meaning of Code §§ 414(b), (c), (m) or (o)), except that for
purposes of this Section, the determination shall be made by applying Code
§ 415(h), and shall take into account tax-exempt organizations under Regulation
Section 1.414(c)-5, as modified by Regulation Section 1.415(a)-1(f)(1). For
purposes of this Section:

 

3-9



--------------------------------------------------------------------------------

(i) A former Employer is a “predecessor employer” with respect to a Participant
in a plan maintained by an Employer if the Employer maintains a plan under which
the Participant had accrued a benefit while performing services for the former
Employer, but only if that benefit is provided under the plan maintained by the
Employer. For this purpose, the formerly affiliated plan rules in Regulation
Section 1.415(f)-1(b)(2) apply as if the Employer and predecessor Employer
constituted a single employer under the rules described in Regulation
Section 1.415(a)-1(f)(1) and (2) immediately prior to the cessation of
affiliation (and as if they constituted two, unrelated employers under the rules
described in Regulation Section 1.415(a)-1(f)(1) and (2) immediately after the
cessation of affiliation) and cessation of affiliation was the event that gives
rise to the predecessor employer relationship, such as a transfer of benefits or
plan sponsorship.

(ii) With respect to an Employer of a Participant, a former entity that
antedates the Employer is a “predecessor employer” with respect to the
Participant if, under the facts and circumstances, the employer constitutes a
continuation of all or a portion of the trade or business of the former entity.

(b) Break-up of an affiliate employer or an affiliated service group. For
purposes of aggregating plans for Code § 415, a “formerly affiliated plan” of an
employer is taken into account for purposes of applying the Code § 415
limitations to the employer, but the formerly affiliated plan is treated as if
it had terminated immediately prior to the “cessation of affiliation.” For
purposes of this paragraph, a “formerly affiliated plan” of an employer is a
plan that, immediately prior to the cessation of affiliation, was actually
maintained by one or more of the entities that constitute the employer (as
determined under the employer affiliation rules described in Regulation
Section 1.415(a)-1(f)(1) and (2)), and immediately after the cessation of
affiliation, is not actually maintained by any of the entities that constitute
the employer (as determined under the employer affiliation rules described in
Regulation Section 1.415(a)-1(f)(1) and (2)). For purposes of this paragraph, a
“cessation of affiliation” means the event that causes an entity to no longer be
aggregated with one or more other entities as a single employer under the
employer affiliation rules described in Regulation Section 1.415(a)-1(f)(1) and
(2) (such as the sale of a subsidiary outside a controlled group), or that
causes a plan to not actually be maintained by any of the entities that
constitute the employer under the employer affiliation rules of Regulation
Section 1.415(a)- 1(f)(1) and (2) (such as a transfer of plan sponsorship
outside of a controlled group).

(c) Midyear Aggregation. Two or more defined contribution plans that are not
required to be aggregated pursuant to Code § 415(f) and the Regulations
thereunder as of the first day of a limitation year do not fail to satisfy the
requirements of Code § 415 with respect to a Participant for the limitation

 

3-10



--------------------------------------------------------------------------------

year merely because they are aggregated later in that limitation year, provided
that no annual additions are credited to the participant’s account after the
date on which the plans are required to be aggregated.

 

3-11



--------------------------------------------------------------------------------

ARTICLE 4

ADP AND ACP NONDISCRIMINATION TESTS

Section 4.1 Satisfaction of ADP and ACP Tests. Contributions under the Plan will
satisfy the ADP and ACP Tests described in this Article, and the Employer will
maintain such records as are necessary to demonstrate compliance with such
tests, including records of the extent to which Fail-Safe Contributions are
taken into account in calculating percentages.

Section 4.2 Actual Deferral Percentage. The “Actual Deferral Percentage” for a
specified group of Eligible Employees for a Plan Year shall be the average of
the deferral ratios calculated for Eligible Employees in such group by dividing
(a), below, by (b) below, where:

(a) equals the amount of Salary Deferral Contributions—and Fail-Safe
Contributions treated like Salary Deferral Contributions, if any—actually paid
under the Plan on behalf of the Eligible Employee for such Plan Year, and

(b) equals the Eligible Employee’s Testing Compensation for such Plan Year.

Section 4.3 ADP Test. The Actual Deferral Percentage for Highly Compensated
Eligible Employees for any Plan Year shall not exceed, in such Plan Year, the
greater of (a) or (b) as follows:

(a) The Actual Deferral Percentage for Nonhighly Compensated Eligible Employees
multiplied by 1.25 (or the applicable limit in effect at any time in the
future), or

(b) The Actual Deferral Percentage for Nonhighly Compensated Eligible Employees
multiplied by 2 (or the applicable limit in effect at any time in the future);
provided however, the Actual Deferral Percentage for Highly Compensated Eligible
Employees may not exceed the Actual Deferral Percentage for Nonhighly
Compensated Eligible Employees by more than 2 percentage points (or the
applicable limit in effect at any time in the future).

Section 4.4 Actual Contribution Percentage. The “Actual Contribution Percentage”
for a specified group of Eligible Employees for a Plan Year shall be the average
of the contribution ratios calculated for Eligible Employees in such group by
dividing (a), below, by (b), below, where:

(a) equals the amount of Matching Contributions — and Fail-Safe Contributions
treated like Matching Contributions, if any — actually paid under the Plan on
behalf of the Eligible Employee for such Plan Year, and

 

4-1



--------------------------------------------------------------------------------

(b) equals the Eligible Employee’s Testing Compensation for such Plan Year.

Section 4.5 ACP Test. The Actual Contribution Percentage for Highly Compensated
Eligible Employees for any Plan Year shall not exceed, in such Plan Year, the
greater of (a) or (b) as follows:

(a) the Actual Contribution Percentage for Nonhighly Compensated Eligible
Employees multiplied by 1.25 (or the applicable limit in effect at any time in
the future), or

(b) the Actual Contribution Percentage for Nonhighly Compensated Eligible
Employees multiplied by 2 (or the applicable limit in effect at any time in the
future); provided, however, the Actual Contribution Percentage for Highly
Compensated Eligible Employees may not exceed the Actual Contribution Percentage
for Nonhighly Compensated Eligible Employee by more than 2 percentage points (or
the applicable limit in effect at any time in the future).

Section 4.6 Compliance Measures. If the ADP or ACP tests are not satisfied, or
if there is a possibility such tests will not be satisfied, the Employer may, in
its discretion, take any one or more of the following actions: (a) reduce Salary
Deferral Contributions on behalf of one or more Highly Compensated Employees,
(b) make Fail-Safe Contributions in accordance with Section 3.10, or
(c) distribute Excess Salary Deferral Contributions and Excess Matching
Contributions as defined in Section 1.34 and Section 1.35. If the Employer
distributes Excess Salary Deferral Contributions or Excess Matching
Contributions, it shall also distribute income allocable to such Contributions,
both for the Plan Year and for the period between the end of the Plan Year and
the time of distribution. The amount of such income shall be determined in
accordance with Treasury Regulations. Moreover, if the Employer relies on the
distribution of Excess Salary Deferral Contributions or Excess Matching
Contributions to satisfy the ADP or ACP Tests, such contributions and income
allocable thereto must be distributed by the close of the Plan Year following
the Plan Year in which such excess contributions were made. Moreover, the
Employer will be liable for a 10% excise tax on the amount of such excess
contributions unless the contributions are distributed within 2 1/2 months of
the close of the Plan Year in which such contributions were made.

4.6.1 Distribution of Income attributable to Excess Salary Deferral
Contributions. Distributions of Excess Salary Deferral Contributions must be
adjusted for income (gain or loss). The Administrator has the discretion to
determine and allocate income using any of the methods set forth below:

(a) Reasonable method of allocating income. The Administrator may use any
reasonable method for computing the income allocable to Excess Salary Deferral
Contributions, provided that the method does not violate Code § 401(a)(4), is
used consistently for all Participants and for all corrective distributions
under the Plan for the Plan Year, and is used by the Plan for allocating income
to Participant’s accounts. A Plan will not fail to use a

 

4-2



--------------------------------------------------------------------------------

reasonable method for computing the income allocable to Excess Salary Deferral
Contributions merely because the income allocable to Excess Salary Deferral
Contributions is determined on a date that is no more than seven (7) days before
the distribution.

(b) Alternative method of allocating income. The Administrator may allocate
income to Excess Salary Deferral Contributions for the Plan Year by multiplying
the income for the Plan Year allocable to the salary or wage deferral
contributions and other amounts taken into account under the ADP test (including
contributions made for the Plan Year), by a fraction, the numerator of which is
the Excess Salary Deferral Contributions for the Participant for the Plan Year,
and the denominator of which is the sum of the:

(i) Account balance attributable to salary or wage deferral contributions and
other amounts taken into account under the ADP test as of the beginning of the
Plan Year, and

(ii) Any additional amount of such contributions made for the Plan Year.

(c) Safe harbor method of allocating gap period income. The Administrator may
use the safe harbor method in this paragraph to determine income on Excess
Contributions for the gap period. Under this safe harbor method, income on
Excess Contributions for the gap period is equal to ten percent (10%) of the
income allocable to Excess Contributions for the Plan Year that would be
determined under paragraph (b) above, multiplied by the number of calendar
months that have elapsed under the safe harbor method, a corrective distribution
that is made on or before the fifteenth (15th) day of a month is treated as made
on the last day of the preceding month and a distribution made after the
fifteenth day of a month is treated as made on the last day of the month.

(d) Alternative method for allocating Plan Year and gap period income. The
Administrator may determine the income for the aggregate of the Plan Year and
the gap period, by applying the alternative method provided by paragraph
(b) above to this aggregate period. This is accomplished by (1) substituting the
income for the Plan Year and the gap period, for the income and for the Plan
Year, and (2) substituting the amounts taken into account under the ADP test for
the Plan Year and the gap period, for the amounts taken into account under the
ADP test for the Plan Year in determining the fraction that is multiplied by
that income.

4.6.2 Corrective contributions. If a failed ADP test is to be corrected by
making an Employer contribution, then the provisions of the Plan for the
corrective contributions shall be applied limiting the contribution made on
behalf of any NHCE pursuant to such

 

4-3



--------------------------------------------------------------------------------

provisions to an amount that does not exceed the targeted contribution limits of
ARTICLE 4.

4.6.3 Distribution of Income attributable to Excess Aggregate Contributions.
Distributions of Excess Aggregate Contributions must be adjusted for income
(gain or loss). For the purpose of this Section 4.6.3, “income” shall be
determined and allocated in accordance with the provisions of Section 4.6.1,
except that such Section shall be applied by substituting “Excess Salary
Deferral Contributions” with “Excess Aggregate Contributions” and by
substituting amounts taken into account under the ACP test for amounts taken
into account under the ADP test.

4.6.4 Corrective contributions. If a failed ACP test is to be corrected by
making an Employer contribution, then the provisions of the Plan for the
corrective contributions shall be applied by limiting the contribution made on
behalf of any NHCE pursuant to such provisions to an amount that does not exceed
the targeted contribution limits of Section 4.7 of this Plan.

Section 4.7 Additional Limitations. Section 4.7 is effective January 1, 2006.

4.7.1 Targeted matching contribution limit. A matching contribution with respect
to a Salary Deferral Contribution for a Plan Year is not taken into account
under the Actual Contribution Percentage (ACP) test for an NHCE to the extent it
exceeds the greatest of:

(a) five percent (5%) of the NHCE’s Code § 414(s) compensation for the Plan
Year;

(b) the NHCE’s Salary Deferral Contributions for the Plan Year; and

(c) the product of two (2) times the Plan’s “representative matching rate” and
the NHCE’s Salary Deferral Contributions for the Plan Year.

For purposes of this Section, the Plan’s “representative matching rate” is the
lowest “matching rate” for any eligible NHCE among a group of NHCEs that
consists of half of all eligible NHCEs in the Plan for the Plan Year who make
Salary Deferral Contributions for the Plan Year (or, if greater, the lowest
“matching rate” for all eligible NHCEs in the Plan who are employed by the
Employer on the last day of the Plan Year and who make Salary Deferral
Contributions for the Plan Year).

For purposes of this Section, the “matching rate” for an Employee generally is
the matching contributions made for such Employee divided by the Employee’s
Salary Deferral Contributions for the Plan Year. If the matching rate is not the
same for all levels of Salary Deferral Contributions for an Employee, then the
Employee’s “matching rate” is determined assuming that an Employee’s Salary
Deferral Contributions are equal to six percent (6%) of Code § 414(s)

 

4-4



--------------------------------------------------------------------------------

compensation.

If the Plan provides a match with respect to the sum of the Employee’s after-tax
Employee contributions and Salary Deferral Contributions, then for purposes of
this Section, that sum is substituted for the amount of the Employee’s Salary
Deferral Contributions in subsections (b) and (c) above and in determining the
“matching rate,” and Employees who make either after-tax Employee contributions
or Salary Deferral Contributions are taken into account in determining the
Plan’s “representative matching rate.” Similarly, if the Plan provides a match
with respect to the Employee’s after-tax Employee contributions, but not Salary
Deferral Contributions, then for purposes of this subsection, the Employee’s
after-tax Employee contributions are substituted for the amount of the
Employee’s Salary Deferral Contributions in subsections (ii) and (iii) above and
in determining the “matching rate,” and Employees who make after-tax Employee
contributions are taken into account in determining the Plan’s “representative
matching rate.”

4.7.2 Targeted QNEC limit. Qualified Nonelective Contributions (as defined in
Regulation § 1.401(k)-6) cannot be taken into account under the Actual
Contribution Percentage (ACP) test for a Plan Year for an NHCE to the extent
such contributions exceed the product of that NHCE’s Code § 414(s) compensation
and the greater of five percent (5%) or two (2) times the Plan’s “representative
contribution rate.” Any Qualified Nonelective Contribution taken into account
under an Actual Deferral Percentage (ADP) test under Regulation §
1.401(k)-2(a)(6) (including the determination of the “representative
contribution rate” for purposes of Regulation § 1.401(k)-2(a)(6)(iv)(B)) is not
permitted to be taken into account for purposes of this Section (including the
determination of the “representative contribution rate” for purposes of
subsection (a) below). For purposes of this Section:

(a) The Plan’s “representative contribution rate” is the lowest “applicable
contribution rate” of any eligible NHCE among a group of eligible NHCEs that
consists of half of all eligible NHCEs for the Plan Year (or, if greater, the
lowest “applicable contribution rate” of any eligible NHCE who is in the group
of all eligible NHCEs for the Plan Year and who is employed by the Employer on
the last day of the Plan Year), and

(b) The “applicable contribution rate” for an eligible NHCE is the sum of the
matching contributions (as defined in Regulation § 1.401(m)-1(a)(2)) taken into
account in determining the ACR for the eligible NHCE for the Plan Year and the
Qualified Nonelective Contributions made for that NHCE for the Plan Year,
divided by that NHCE’s Code § 414(s) compensation for the Plan Year.

Notwithstanding the above, Qualified Nonelective Contributions that are made in
connection with an Employer’s obligation to pay prevailing wages under the
Davis-Bacon Act (46 Stat. 1494), Public Law 71-798, Service Contract Act of 1965
(79 Stat. 1965), Public Law 89-286, or similar legislation can be taken into

 

4-5



--------------------------------------------------------------------------------

account for a Plan Year for an NHCE to the extent such contributions do not
exceed 10 percent (10%) of that NHCE’s Code § 414(s) compensation.

4.7.3 ACR of HCE if multiple plans. The Actual Contribution Ratio (ACR) for any
Participant who is a Highly Compensated Employee (HCE) and who is eligible to
have matching contributions or after-tax Employee contributions allocated to his
or her account under two (2) or more plans described in Code § 401(a), or
arrangements described in Code § 401(k) that are maintained by the same
Employer, shall be determined as if the total of such contributions was made
under each plan and arrangement. If an HCE participates in two (2) or more such
plans or arrangements that have different plan years, then all matching
contributions and after-tax Employee contributions made during the Plan Year
being tested under all such plans and arrangements shall be aggregated, without
regard to the plan years of the other plans. For plan years beginning before the
effective date of this Amendment, all such plans and arrangements ending with or
within the same calendar year shall be treated as a single plan or arrangement.
Notwithstanding the foregoing, certain plans shall be treated as separate if
mandatorily disaggregated under the Regulations of Code § 401(m).

4.7.4 Plans using different testing methods for the ACP and ADP test. Except as
otherwise provided in this Section, the Plan may use the current year testing
method or prior year testing method for the ACP test for a Plan Year without
regard to whether the current year testing method or prior year testing method
is used for the ADP test for that Plan Year. However, if different testing
methods are used, then the Plan cannot use:

(a) The recharacterization method of Regulation § 1.401(k)-2(b)(3) to correct
excess contributions for a Plan Year;

(b) The rules of Regulation § 1.401(m)-2(a)(6)(ii) to take Salary Deferral
Contributions into account under the ACP test (rather than the ADP test); or

(c) The rules of Regulation § 1.401(k)-2(a)(6) to take Qualified Matching
Contributions into account under the ADP test (rather than the ACP test).

4.7.5 Targeted Contribution Limit. If the Plan provides for Qualified
Nonelective Contributions (as defined in Regulation § 1.401(k)-(6), such
contributions cannot be taken into account in determining the Actual Deferral
Ratio (ADR) for a Plan Year for a Non-Highly Compensated Employee (NHCE) to the
extent such contributions exceed the product of that NHCE’s Code § 414(s)
compensation and the greater of five percent (5%) or two (2) times the Plan’s
“representative contribution rate.” Any Qualified Nonelective Contribution taken
into account under an Actual Contribution Percentage (ACP) test under Regulation
§ 1.401(m)-2(a)(6) (including the determination of the “representative
contribution rate” under this Section). For purposes of this Section:

 

4-6



--------------------------------------------------------------------------------

(a) The Plan’s “representative contribution rate” is the lowest “applicable
contribution rate” of any eligible NHCE among a group of eligible NHCEs that
consists of half of all eligible NHCEs for the Plan Year (or, if greater, the
lowest “applicable contribution rate” of any eligible NHCE who is in the group
of all eligible NHCEs for the Plan Year and who is employed by the Employer on
the last day of the Plan Year), and

(b) The “applicable contribution rate” for an eligible NHCE is the sum of the
Qualified Matching Contributions (as defined in Regulation § 1.401(k)-6) taken
into account in determining the ADR for the eligible NHCE for the Plan Year and
the Qualified Nonelective Contributions made for the eligible NHCE for the Plan
Year, divided by the eligible NHCE’s Code § 414(s) compensation for the same
period.

Notwithstanding the above, Qualified Nonelective Contributions that are made in
connection with an Employer’s obligation to pay prevailing wages under
Davis-Bacon Act (46 Stat. 1494), Public Law 71-798, Service Contract Act of 1965
(79 Stat. 1965), Public Law 89-286, or similar legislation can be taken into
account for a Plan Year for an NHCE to the extent such contributions do not
exceed 10 percent (10%) of that NHCE’s Code § 414(s) compensation.

Qualified Matching Contributions may only be used to calculate an ADR to the
extent that such Qualified Matching Contributions are matching contributions
that are not precluded from being taken into account under the ACP test for the
Plan Year under the rules of Regulation § 1.401(m)-2(a)(5)(ii) as set forth in
Section 4.5.

4.7.6 Limitation on QNECs and QMACs. If provided for in the Plan, Qualified
Nonelective Contributions and Qualified Matching Contributions cannot be taken
into account to determine an ADR to the extent such contributions are taken into
account for purposes of satisfying any other ADP test, any ACP test, or the
requirements of Regulation §§ 1.401(k)-3, 1.401(m)-3, or 1.401(k)-4. Thus, for
example, matching contributions that are made pursuant to Regulation §
1.401(k)-3(c), Qualified Nonelective Contributions that are taken into account
under the current year testing method for a year may not be taken into account
under the prior year testing method for the next year.

4.7.7 ADR of HCE if multiple plans. The Actual Deferral Ratio (ADR) of any
Participant who is a Highly Compensated Employee (HCE) for the Plan Year and who
is eligible to have Salary Deferral Contributions (as defined in Regulation §
1.401(k)-6) (and Qualified Nonelective Contributions and/or Qualified Matching
Contributions, if treated as Salary Deferral Contributions for purposes of the
ADP test) allocated to such Participant’s accounts under two (2) or more cash or
deferred arrangements described in Code § 401(k), that are maintained by the
same Employer, shall be determined as if such Salary Deferral Contributions
(and, if applicable, such Qualified Nonelective Contributions and/or Qualified
Matching Contributions) were made under a single arrangement. If an HCE
participates in two or more cash or deferred arrangements of the

 

4-7



--------------------------------------------------------------------------------

Employer that have different Plan Years, then all Salary Deferral Contributions
made during the Plan Year being tested under all such cash or deferred
arrangements shall be aggregated, without regard to the plan years of the other
plans. However, for Plan Years beginning before the effective date of this
Amendment, if the plans have different Plan Years, then all such cash or
deferred arrangements ending with or within the same calendar year shall be
treated as a single cash or deferred arrangement. Notwithstanding the foregoing,
certain plans shall be treated as separate if mandatorily disaggregated under
the Regulations of Code § 401(k).

4.7.8 Plans using different testing methods for the ADP and ACP test. Except as
otherwise provided in this Section, the Plan may use the current year testing
method or prior year testing method for the ADP test for a Plan Year without
regard to whether the current year testing method or prior year testing method
is used for the ACP test for that Plan Year. However, if different testing
methods are used, then the Plan cannot use:

(a) The recharacterization method of Regulation § 1.401(m)-2(a)(6)(ii) to
correct excess contributions for a Plan Year;

(b) The rules of Regulation § 1.401(m)-2(a)(6)(ii) to take Salary Deferral
Contributions into account under the ACP test (rather than the ADP test); or

(c) The rules of Regulation § 1.401(k)-2(a)(6)(v) to take Qualified Matching
Contributions into account under the ADP test (rather than the ACP test).

 

4-8



--------------------------------------------------------------------------------

ARTICLE 5

VESTING

Section 5.1 Determination of Vesting

5.1.1 A Participant shall at all times have a vested percentage of 100% in the
Account Balance of his Participant Contributions Account. A Participant shall at
all times be fully vested and have a nonforfeitable interest in the balance of
his Salary Deferral and Rollover Accounts, including amounts contributed to his
Salary Deferral Account as Fail-Safe Contributions. Salary Deferral
Contributions are always fully vested and nonforfeitable. The Plan shall
disregard Salary Deferral Contributions in applying the vesting provisions of
the Plan to other contributions or benefits under Code § 411(a)(2). However, the
Plan shall otherwise take a participant’s Salary Deferral Contributions into
account in determining the Participant’s vested benefits under the Plan. Thus,
for example, the Plan shall take Salary Deferral Contributions into account in
determining whether a Participant has a nonforfeitable right to contributions
under the Plan for purposes of forfeitures, and for applying provisions
permitting the repayment of distributions to have forfeited amounts restored,
and the provisions of Code §§ 410(a)(5)(D)(iii) and 411(a)(6)(D)(iii) permitting
a plan to disregard certain service completed prior to breaks-in-service
(sometimes referred to as “the rule of parity”).

5.1.2 A Participant whose Employment terminates either because of his death or
Disability or upon or after attaining Early Retirement Age or Normal Retirement
Age shall have a vested percentage of 100% in the Account Balance of his
Matching Contributions and Employer Contributions Accounts.

5.1.3 The vested percentage of a Participant in the Account Balance of his
Matching Contributions Account and Employer Contributions Account shall be
determined in accordance with the following schedule:

 

Completed Years of Vesting Service

   Vested
Percentage  

less than 2

     0 % 

2 but less than 3

     20 % 

3 but less than 4

     40 % 

4 but less than 5

     60 % 

5 but less than 6

     80 % 

6 or more

     100 % 

5.1.4 The vested percentage of a Participant’s Account Balance in his Safe
Harbor Matching Contributions Account shall be determined in accordance with the
following schedule:

 

5-1



--------------------------------------------------------------------------------

2-Year Cliff Vesting Schedule

 

less than 2 Years of completed Vesting Service

     0 % 

2 or more Years of completed Vesting Service

     100 % 

Section 5.2 Rules for Crediting Vesting Service

5.2.1 Subject to Sections 5.2.2 through 5.2.5 below, a Participant’s Vesting
Service shall mean the sum of a Participant’s Years of Service under the Plan.

5.2.2 If an Employee is on an authorized unpaid leave of absence granted by his
Employer in accordance with standard personnel policies of such Employer applied
in a non-discriminatory manner to all Employees similarly situated, his period
of absence shall not be considered a Break in Service and shall be counted as
Vesting Service upon his return to active Employment.

5.2.3 If an Employee is on an authorized military leave while his reemployment
rights are protected by law and provided that he directly entered military
service from his Employer’s service and shall not have voluntarily reenlisted
after the date of first entering active military service, his period of absence
shall not be considered a Break in Service and shall be counted as Vesting
Service upon his return to active Employment.

5.2.4 An Employee who terminates Employment with no vested percentage in the
Account Balance of his Matching Contributions and Employer Contributions
Accounts shall, if he returns to Employment, have no credit for Vesting Service
prior to such termination of Employment if the total of his consecutive One Year
Breaks in Service immediately preceding his reemployment exceeds the greater of
5 years or his aggregate years of Vesting Service prior to such termination
(whether or not consecutive, but excluding Vesting Service previously
disregarded under this rule). A Participant who had a Partially Vested
Separation and returns to Employment will retain credit for his prior years of
Vesting Service.

5.2.5 Vesting Service of an Employee reemployed following five or more One Year
Breaks in Service (or one or more One Year Breaks in Service for years prior to
January 1, 1985) shall not be counted for the purpose of computing his vested
percentage in his Matching Contributions and Employer Contributions Accounts
derived from contributions accrued prior to his termination of Employment.
Separate records shall be maintained reflecting the Participant’s vested
percentage in such Account attributable to service prior to terminating
Employment and reflecting the Participant’s vested percentage in that Account
attributable to service after reemployment.

Section 5.3 Account Forfeitures

 

5-2



--------------------------------------------------------------------------------

5.3.1 Upon the Non-Vested Separation or Partially Vested Separation of a
Participant, the non-vested portion of his Matching or Employer Contributions
Account will be treated as a forfeiture as of the earlier of: (i) the date on
which the Participant completes five One Year Breaks in Service; or (ii), the
distribution of the Participant’s vested Account Balance. Such forfeitures shall
be applied toward the reduction of the Matching Contributions. In the case of a
Non-Vested Separation, the Participant shall be deemed to have received a
distribution of his vested Account Balance (that is, distribution of an amount
equal to zero) as of the date of his termination of Employment.

5.3.2 Amounts forfeited pursuant to Section 5.3.1 (unadjusted by any subsequent
gains or losses) shall be restored if the Participant returns to the service of
the Employer and repays the full amount of the distribution before the earlier
of (i) five years after the Participant’s Employment recommencement date, or
(ii), the close of the first period of five consecutive one-year Breaks in
Service after the distribution. A Participant who returns to Employment
following a Non-Vested Separation shall be deemed as of his Employment
recommencement date to have repaid the full amount of his distribution. The
restored amount shall be derived from amounts forfeited and, if such forfeitures
are not sufficient, from a contribution by the Employer, as appropriate, made as
of that date.

5.3.3 With respect to any forfeiture of the non-vested interest in a
Participant’s sub-account that contains the Safe Harbor Matching Contribution of
Section 3.9, the Administrator may elect to use all or any portion of the
forfeitures to pay administrative expenses incurred by the Plan. Forfeitures
that are not used to pay administrative expenses will be used first to restore
previous forfeitures of Participants’ accounts as necessary and permitted
pursuant to the provisions of the Plan. Forfeitures that are not used to pay
administrative expenses and are not used to satisfy the provisions of the
previous sentence will then be allocated/used to reduce the Safe Harbor Matching
Contribution in Section 3.9.

 

5-3



--------------------------------------------------------------------------------

ARTICLE 6

INVESTMENT OF CONTRIBUTIONS; MANAGEMENT OF ACCOUNTS

Section 6.1 Initial Investment Election.

Prior to the date an Eligible Employee is first eligible to become a Participant
under Section 2.1, the Administrator will inform him of the Investments
available under the Plan for investment of Accounts and will make available to
him information for each Investment. Subject to Section 3.6, at least ten days
prior to the date an Eligible Employee becomes a Participant hereunder, he must
make an initial investment election which will apply to the investment of his
Salary Deferral Contributions and Matching Contributions made with respect to
him. Investment elections shall be made in whole percentages. The election of
Investments is the sole responsibility of each Participant, and no Employer or
representative of the Employer including the Administrator is authorized to make
any recommendation to the Participant with respect thereto.

Contributions to be invested in Investment Company Shares will be so invested
and credited to the Account of a Participant as soon as is practicable following
the deposit of such contributions in the Trust Fund. Contributions to be
invested in Company Stock will be invested in the Company Stock Account and
credited to the Account of a Participant as soon as is practicable following the
deposit of such contributions in the Trust Fund.

Section 6.2 Change in Investment Election for Contributions.

Pursuant to a nondiscriminatory policy established by the Administrator and
communicated to Participants, a Participant may elect to change his investment
election with respect to the investment of Salary Deferral Contributions,
Matching Contributions, Participant Contributions, and Employer Contributions.
Such changes shall be made in whole percentages, and shall take effect as soon
as is practicable following or as of the date on which such change is made.

Section 6.3 Transfer of Investment Accounts.

Pursuant to a nondiscriminatory policy established by the Administrator and
communicated to Participants, a Participant may elect to transfer in any whole
percentage the value of an investment in his Participant Contributions Account
and Employer Contributions Account from one Investment to another Investment.
Such transfers shall take effect as soon as practicable following or as of the
date on which such election is made, and shall be based upon the value of units
or shares of the applicable Investments of the Participant as of the date on
which such units or shares are bought or sold in order to effectuate the
investment transfer.

Section 6.4 Reinvestment.

6.4.1 All dividends and capital gains or other distributions received on the
Investment Company Shares held for each Participant’s Account will (unless
received in additional Investment Company Shares) be reinvested in full and
fractional Shares of the

 

6-1



--------------------------------------------------------------------------------

same Investment Company at a price determined in accordance with the then
current prospectus of the Investment Company.

6.4.2 All dividends, interest and other distributions received on assets of the
Company Stock Account held for each Participant’s account will (unless received
in additional Company Stock) be reinvested in full and fractional shares of the
same investment in the Company Stock Account except to the extent needed to meet
the liquidity need of the Company Stock Account.

Shares of Class A common stock of Waddell & Reed Financial, Inc. will be
maintained in a separate account under the Plan designated the W&R Class A
Financial Stock Account. Any cash dividends received on such shares held in such
account will be retained as cash or cash equivalents in the applicable account
to the extent needed to meet the liquidity needs of the account and, to the
extent not so needed, invested in additional shares of common stock of Waddell &
Reed Financial, Inc.

Section 6.5 Voting of Shares of Investments.

Subject to any requirements of applicable law, the Administrator will deliver to
each Participant copies of any notices of shareholders’ meetings, proxies and
proxy-soliciting materials, prospectuses and the annual and other reports to
shareholders which have been received with respect to the Company Shares and
Shares of Class A common stock of Waddell & Reed, Inc. held by the Trustee for
the account of the Participant.

Each Participant may direct the Administrator to direct the Trustee to vote the
Company Shares or shares of Class A common stock of Waddell & Reed Financial,
Inc. held by the Trustee under the Plan for his Account with respect to matters
to be voted upon by the shareholders of such Investment. The Participant’s
directions must be in writing, on a form approved by the Administrator, and
delivered to the Administrator within the time prescribed by it. With respect to
shares of Investments for which the Administrator receives no written directions
from the Participants, the Administrator will direct the Trustee to vote such
shares in the same proportion as the shares instructed by the Participants.

Section 6.6 Valuation of Accounts

A Participant’s Accounts shall be revalued at fair market value on the last
business day of each Plan Year and at such other times as the Administrator
determines. On such date, the Administrator will determine the current value of
the Investments held for each Participant’s Employer Contributions Account and
Participant Contributions Account and report the same in writing to the
Participant.

All allocations to a Participant’s Account shall be made in shares or units of
one or more Investments, and all cash receipts allocable to the Account of a
Participant, except to the extent needed to meet Plan liquidity needs, shall be
used to purchase shares or units of an Investment in accordance with the
Participant’s current investment election. The value of units or shares
allocated to a Participant’s Account shall be determined by the fair market
value of shares or

 

6-2



--------------------------------------------------------------------------------

units allocated to such Participant’s Account as of the date on which shares are
purchased or sold to provide for distributions, withdrawals, or transfers
between Investments. All withdrawals and distributions under the Plan shall be
based upon the amount realized from the liquidation of units or shares credited
to the Account of a Participant.

Section 6.7 Distributions or Withdrawals.

If the Administrator receives a request for withdrawal or distribution of an
Investment out of Investment Company Shares, the withdrawal or distribution will
be effected by redeeming the requested amount from the Investment Company as
soon as is practicable following or as of the date of receipt of the request.

If the Administrator receives a request for withdrawal or distribution of an
Investment out of the Company Stock Account, the withdrawal or distribution will
be effected by redeeming the number of units the Participant has in the Company
Stock Account for cash or, if a withdrawal or distribution in kind is requested,
by distributing the required number of shares of Company Stock. Such withdrawal
or distribution will be processed as soon as is practicable following or as of
the date on which the Participant’s request is received, and shall be based upon
the value of the units in the Company Stock Account as the date on which the
request is processed.

If the Administrator receives a request for withdrawal or distribution of an
Investment out of the W&R Class A Financial Stock Account, the withdrawal or
distribution will be effected by redeeming the number of units the Participant
has in the W&R Class A Financial Stock Account for cash or, if a withdrawal or
distribution in kind is requested, by distributing the required number of shares
of Class A common stock of Waddell & Reed Financial, Inc. (as the case may be).
Such withdrawal or distribution will be processed as soon as is practicable
following or as of the date on which the Participant’s request is received, and
shall be based upon the value of the units in the W&R Class A Financial Stock
Account as the date on which the request is processed.

Section 6.8 Insider Trading Restrictions.

If a Participant is an officer, director, or a ten percent (10%) shareholder of
the Employer within the scope of § 16 of the Securities Exchange Act of 1934,
any election by the Participant to purchase or sell units of the Torchmark Stock
Fund shall not become effective unless and until appropriate advance notice is
given to the Administrator and the Administrator has authorized the transaction.

Section 6.9 Tender of Torchmark Stock or W&R Class A or Class B Financial Stock.

6.9.1 The Trustee may not take any action in response to a tender offer except
as otherwise provided in this Section 6.9. Each Participant may direct the
Trustee to sell, offer to sell, exchange, or otherwise dispose of the Torchmark
Stock or W&R Class A Financial Stock (such stock being hereinafter referred to
for purposes of this Section 6.9 as “Company Stock”) allocated to such
Participant’s Company Stock or W&R Class A Financial Stock Account (such account
being referred to for the remainder of this Section 6.9 as “Company Stock
Account”) in accordance with the provisions, conditions and terms of such tender
offer and the provisions of this Section 6.9.

 

6-3



--------------------------------------------------------------------------------

6.9.2 The Trustee shall sell, offer to sell, exchange, or otherwise dispose of
the Company Stock allocated to the Participant’s Company Stock accounts with
respect to which it has received directions to do so under this Section 6.9 from
Participants.

6.9.3 To the extent that Participants do not instruct the Trustee or do not
issue valid directions to the Trustee to sell, offer to sell, exchange, or
otherwise dispose of shares of Company Stock allocated to such Participants’
Company Stock accounts, such Participants shall be deemed to have directed that
such shares remain invested in Company Stock.

Section 6.10 Divestment of Employer Securities.

6.10.1 Rule applicable to elective deferrals and employee contributions. If any
portion of the account of a Participant (including, for purposes of
Section 6.10, a beneficiary entitled to exercise the rights of a Participant)
attributable to elective deferrals or employee contributions is invested in
publicly-traded Employer securities, the Participant may elect to direct the
Plan to divest any such securities, and to reinvest an equivalent amount in
other investment options which satisfy the requirements of Section 6.10.3.

6.10.2 Rule applicable to Employer contributions. If any portion of a
Participant’s account attributable to nonelective or matching contributions is
invested in publicly-traded Employer securities, then a Participant who has
completed at least 3 years of vesting service, or a beneficiary of any deceased
Participant entitled to exercise the right of a Participant, may elect to direct
the Plan to divest any such securities, and to reinvest an equivalent amount in
other investment options which satisfy the requirements of Section 6.10.3.

(a) Three-year phase-in applicable to Employer contributions. For Employer
securities acquired with nonelective or matching contributions during a Plan
Year beginning before January 1, 2007, the rule described in this Section 6.10.2
only applies to the percentage of the Employer securities (applied separately
for each class of securities) as follows:

 

Plan Year

   Percentage  

2007

     33   

2008

     66   

2009

     100   

(b) Exception to phase-in for certain age 55 Participants. The 3-year phase-in
rule of Section 6.10.2(a) does not apply to a Participant who has attained age
55 and who has completed at least 3 years of service before January 1, 2006.

6.10.3 Investment options. For purposes of Section 6.10, other investment
options must include not less than 3 investment options, other than Employer
securities, to which the Participant may direct the proceeds of divestment of
Employer securities

 

6-4



--------------------------------------------------------------------------------

required by Section 6.10, each of which options is diversified and has
materially different risk and return characteristics. The Plan must provide
reasonable divestment and reinvestment opportunities at least quarterly. Except
as provided in regulations, the Plan may not impose restrictions or conditions
on the investment of Employer securities which the Plan does not impose on the
investment of other Plan assets, other than restrictions or conditions imposed
by reason of the application of securities laws or a condition permitted under
IRS Notice 2006-107 or other applicable guidance.

6.10.4 Treatment as publicly traded Employer securities. Except as provided in
Treasury regulations or in Code §401(a)(35)(F)(ii) (relating to certain
controlled groups), a plan holding Employer securities which are not publicly
traded Employer securities is treated as holding publicly traded Employer
securities if any Employer corporation, or any member of a controlled group of
corporations which includes such Employer corporation (as defined in Code
§401(a)(35)(F)(iii)) has issued a class of stock which is a publicly traded
Employer security.

 

6-5



--------------------------------------------------------------------------------

ARTICLE 7

AMOUNT AND PAYMENT OF BENEFITS TO PARTICIPANTS

Section 7.1 Fully Vested Separation.

A Participant’s benefits upon his Fully Vested Separation shall be the Account
Balance of his Accounts determined as of the date on which shares or units of
Investments allocated to his Accounts are sold or liquidated in order to process
the Participant’s distribution as of the date on which shares or units of
Investments allocated to his Accounts are sold or liquidated in order to process
the Participant’s distribution.

Section 7.2 Partially Vested Separation.

A Participant’s benefits upon his Partially Vested Separation shall be the sum
of:

(a) the Account Balance of his Matching Contributions Account and Employer
Contributions Account determined as of the date on which shares or units of
Investments allocated to his Account are sold or liquidated in order to process
the Participant’s distribution, multiplied by his vested percentage, determined
pursuant to Section 5.1.3, plus

(b) the Account Balance of his Salary Deferrals Account, Rollover Account and
Participant Contributions Account as of the same date specified in clause (a).

Section 7.3 Non-Vested Separation.

A Participant’s benefits upon his Non Vested Separation shall be the Account
Balance of his Salary Deferrals Account, Participant Contributions Account, and
Rollover Account determined as of the date on which shares or units of
Investments allocated to such Account are sold or liquidated in order to process
the Participant’s distribution.

Section 7.4 Benefit Commencement Date.

7.4.1 Payment of Benefits.

(a) Severance of Employment due to Retirement, Death, or Disability. A
Participant who experiences a severance of employment due to retirement after
attainment of Normal Retirement Age, Early Retirement Age or Disability shall be
fully vested in his Account Balance and entitled to receive his Vested Account
Balance in accordance with the provisions of the Plan. A Participant who dies
while employed by the Employer shall be fully vested in his Account Balance and
the Participant’s Beneficiary shall be entitled to receive the deceased
Participant’s Vested Account Balance in accordance with the provisions of the
Plan.

 

7-1



--------------------------------------------------------------------------------

(b) Severance of Employment for Reason Other than Retirement, Death, or
Disability. A Participant who experiences a severance of employment for any
reason other than retirement after the attainment of Normal Retirement Age,
Early Retirement Age, Death or Disability shall receive his Vested Account
Balance on or after his Normal Retirement Age in accordance with ARTICLE 8
below; provided, however, that such Participant may elect in writing to receive
his Vested Account Balance as soon as is practicable following his or her
termination of employment.

(c) Cashouts. Notwithstanding the foregoing, the Administrator shall direct the
settlement of any Participant’s Account in a single sum payment if the
Participant’s Vested Account Balance is $1,000 or less.

7.4.2 The following provisions shall apply to all amounts attributable to
pre-January 1, 2007 contributions held in a Participant’s Participant
Contributions and Employer Contributions Accounts. Except as provided in or by
operation of this ARTICLE 7, a Participant’s Benefit Commencement Date shall be
as soon as practicable after the first to occur of:

(a) the date the Participant properly requests such distribution to commence
after the Participant’s severance of employment with the Employer and all
Affiliates provided, however, any such request by a Participant shall not be
valid unless the Participant is furnished with a written explanation of his
right to defer the commencement of the benefit payment; or

(b) the date the Participant properly requests such distribution to commence
following the incurrence of a Disability; or

(c) the 60th day after the close of the Plan Year in which the Participant
attains Normal Retirement Age or, if later, when he terminates Employment with
the Employer and all Affiliates, unless the Participant has requested to defer
the distribution to a later date; or

(d) the April 1 following the calendar year in which the Participant attains age
70- 1/2; provided, however, that:

(i) In the case of a Participant who was born prior to July 1, 1917 and at no
time during a Plan Year ending in or after the calendar year in which he attains
age 66- 1/2 was a Five-percent Owner of the Employer within the meaning of Code
§ 416(i)(1), such date shall be the April 1 following the later of (i) the
calendar year during which he attains age 70- 1/2, or (ii) the calendar year in
which the Participant retires; and

(ii) In the case of a Participant who was born prior to July 1, 1917 and at any
time during a Plan Year ending in or after the calendar year in which he attains
age 66- 1/2, was a Five-percent Owner of the Employer within the meaning of Code
§ 416, such date shall be the April 1

 

7-2



--------------------------------------------------------------------------------

following the later of (i) the calendar year during which he attained age
70- 1/2, or (ii) the earlier of (1) the calendar year ending in the Plan Year
during which he first became a Five-percent Owner, or (2) the calendar year in
which the Participant retires; and

(iii) In the case of a Participant who is not a Five percent Owner with respect
to the Plan Year ending in the calendar year in which the Participant attains
age 70  1/2, such date shall be April 1 following the later of (i) the calendar
year during which the Participant attained age 70  1/2, or (ii), the calendar
year in which the Participant retired.

7.4.3 If the value of a Participant’s Account exceeds $1,000 at the time of any
distribution, the Participant (and, if applicable, his Spouse) must consent in a
written election filed with the Administrator, to any distribution before the
Participant’s attainment of Normal Retirement Age. Notwithstanding anything in
this Article to the contrary, the Administrator may direct the Trustee to
distribute to the Participant the distributable balance of the Participant’s
Account as soon as practicable without such Participant’s written consent if, at
the time of distribution, the value of the Participant’s Account does not exceed
$1,000.

7.4.4 In no event shall the amount distributable in any year be less than the
amount determined in accordance with the minimum distribution incidental benefit
requirements of Treasury Regulation § 1.401(a)(9)-2.

Section 7.5 Participant Account Withdrawals. In accordance with such rules and
procedures as the Administrator may prescribe, a Participant may withdraw his
Participant Contributions, in the order set forth in paragraphs (a) and
(b) below by giving written notice to the Administrator of intention to so
withdraw on a form prescribed or approved by the Administrator. Each Participant
may make no more than two (2) such withdrawals in any calendar year. All such
withdrawals will be made in accordance with Section 8.1 and Section 8.2.
Notwithstanding the foregoing, a Married Participant shall not withdraw any
amount of Participant Contributions without obtaining the Spousal Consent of his
Spouse within the 180-day period ending on the date the withdrawal is made.

(a) Withdrawal of Pre 1987 Participant Contributions. A Participant may withdraw
from his Participant Contributions Account under this paragraph (a) an amount up
to the total amount of his Participant Contributions made prior to January 1,
1987, less any previous withdrawals; provided, however, the amount of such
withdrawal under this paragraph (a) cannot be less than $500 (or, if less, the
amount of his pre 1987 Participant Contributions);

(b) Withdrawal of Post 1986 Participant Contributions. A Participant who is
withdrawing the maximum amount permitted under (a) above may also withdraw from
his Participant Contributions Account under this paragraph (b) an amount up to
the total amount of his post 1986 Participant Contributions plus earnings less
any previous withdrawals; provided, however, the amount of such

 

7-3



--------------------------------------------------------------------------------

withdrawal under this paragraph (b) cannot be less than $500 (or, if less, the
amount of his post 1986 Participant Contributions and earnings).

Section 7.6 Employer Contributions Account Withdrawal. A Participant who (i) is
100% vested in his Employer Contributions Account and (ii) is withdrawing the
entire balance of his Participant Contributions Account in accordance with
Section 7.5 may, at the same time as the withdrawal under Section 7.5, withdraw
an amount up to the total value of his Employer Contributions Account (but not
less than $500 unless the value of his Employer Contributions Account is less
than $500) by giving prior written notice to the Administrator of his intention
to so withdraw on a form prescribed or approved by the Administrator. The right
of a Participant withdrawing Employer Contributions under this Section 7.6 to
make further Participant Contributions under the Plan will be suspended for a
period of six months from the date of his last withdrawal. Notwithstanding the
foregoing, a Married Participant shall not withdraw any amount of Employer
Contributions without obtaining the written, notarized consent of his Spouse
within the 180-day period ending on the date the withdrawal is made. Withdrawals
shall be processed by reducing all of the Participant’s Investments in his
Employer Contributions Account by the pro-rata amount needed to fund the
withdrawal.

Section 7.7 Age 59  1/2 Distributions. At such time as a Participant shall have
attained the age of 59  1/2 years, the Administrator, at the election of the
Participant who has not severed employment with the Employer, shall direct the
Trustee to distribute all or a portion of the vested amount then credited to the
accounts maintained on behalf of the Participant. In the event that the
Administrator makes such a distribution, the Participant shall continue to be
eligible to participate in the Plan on the same basis as any other Employee. Any
distribution made pursuant to this Section shall be made in a manner consistent
with the other provisions of the Plan including, but not limited to, all notice
and consent requirements of Code §§ 417 and 411(a)(11) and the Regulations
thereunder.

Section 7.8 Withdrawals of Rollover Contributions. A Participant who has made a
Rollover Contribution to the Plan, no more frequently than twice per Plan Year,
may make in-service withdrawals of amounts credited to his Rollover
Contributions Account.

Section 7.9 TEFRA Section 242(b)(2) Elections. Notwithstanding the other
provisions of this Plan, distributions may be made under a designation made
before January 1, 1984, in accordance with § 242(b)(2) of the Tax Equity and
Fiscal Responsibility Act (TEFRA) and the provisions of the Plan that relate to
§ 242(b)(2) of TEFRA.

Section 7.10 Required Minimum Distributions. Notwithstanding any provision of
this Article or Plan to the contrary, all distributions under the Plan will
proceed at least as rapidly as the following:

7.10.1 Required Beginning Date. The Participant’s entire interest will be
distributed or begin to be distributed, to the Participant no later than the
Participant’s required beginning date.

 

7-4



--------------------------------------------------------------------------------

7.10.2 Death of Participant Before Distributions Begin. If the Participant dies
before distributions begin, the Participant’s entire interest will be
distributed, or begin to be distributed, no later than as follows:

(a) If the Participant’s Surviving Spouse is the Participant’s sole designated
Beneficiary, then, except as provided in paragraph (e) below, distributions to
the Participant will begin by December 31 of the calendar year immediately
following the calendar year in which the Participant died, or by December 31 of
the calendar year in which the Participant would have attained 70  1/2, if
later.

(b) If the Participant’s Surviving Spouse is not the Participant’s sole
designated Beneficiary, then, except as provided in paragraph (e) below,
distributions to the designated Beneficiary will begin by December 31 of the
calendar year immediately following the calendar year in which the Participant
died.

(c) If there is no designated Beneficiary as of September 30 of the year
following the year of the Participant’s death, the Participant’s entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.

(d) If the Participant’s Surviving Spouse is the Participant’s sole designated
Beneficiary and the Surviving Spouse dies after the Participant but before
distributions to the Surviving Spouse begin, this Section 7.10.2, other than
Section 7.10.2(a), will apply as if the Surviving Spouse were the Participant.

For purposes of this Section 7.10.2 and Section 7.12, unless Section 7.10.2(d)
applies, distributions are considered to begin on the Participant’s required
beginning date. If Section 7.10.2(d) applies, distributions are considered to
begin on the date distributions are required to begin to the Surviving Spouse
under Section 7.10.2(a). If distributions under an annuity purchased from an
insurance company irrevocably commence to the Participant before the
Participant’s required beginning date (or to the Participant’s Surviving Spouse
before the date distributions are required to begin to the Surviving Spouse
under Section 7.10.2(a)), the date distributions are considered to begin is the
date distributions actually commence.

(e) Participants or beneficiaries may elect on an individual basis whether the
5-year rule or the life expectancy rule in Sections 7.10.2 and 7.12.2 of the
Plan applies to distributions after the death of a Participant who has a
designated Beneficiary. The election must be made no later than the earlier of
September 30 of the calendar year in which distribution would be required to
begin under Section 7.10.2 of the Plan, or by September 30 of the calendar year
which contains the fifth anniversary of the Participant’s (or, if applicable,
the Surviving Spouse’s) death. If neither the Participant nor Beneficiary makes
an

 

7-5



--------------------------------------------------------------------------------

election under this paragraph, distributions will be made in accordance with
Sections 7.10.2 and 7.12.2 of the Plan and, if applicable the elections in
Section 7.10 above.

7.10.3 Forms of Distribution. Unless the Participant’s interest is distributed
in the form of an annuity purchased from an insurance company or in a single sum
on or before the required beginning date, as of the first distribution calendar
year distributions will be made in accordance with Section 7.11 and Section 7.12
of the Plan. If the Participant’s interest is distributed in the form of an
annuity purchased from an insurance company, distributions thereunder will be
made in accordance with the requirements of Code § 401(a)(9) and the Treasury
Regulations.

Section 7.11 Required Minimum Distributions During Participant’s Lifetime.

7.11.1 Amount of Required Minimum Distribution For Each Distribution Calendar
Year. During the Participant’s lifetime, the minimum amount that will be
distributed for each distribution calendar year is the lesser of:

(a) The quotient obtained by dividing the Participant’s account balance by the
distribution period in the Uniform Lifetime Table set forth in § 1.401(a)(9)-9
of the Treasury Regulations, using the Participant’s age as of the Participant’s
birthday in the distribution calendar year; or

(b) If the Participant’s sole designated Beneficiary for the distribution
calendar year is the Participant’s Spouse, the quotient obtained by dividing the
Participant’s account balance by the number in the Joint and Last Survivor Table
set forth in § 1.401(a)(9)-9 of the Treasury Regulations, using the
Participant’s and Spouse’s attained ages as of the Participant’s and Spouse’s
birthdays in the distribution calendar year.

7.11.2 Lifetime Required Minimum Distributions Continue Through Year of
Participant’s Death. Required minimum distributions will be determined under
this Section 7.11 beginning with the first distribution calendar year and up to
and including the distribution calendar year that includes the Participant’s
date of death.

Section 7.12 Required Minimum Distributions After Participant’s Death.

7.12.1 Death On or After Date Distributions Begin.

(a) Participant Survived by Designated Beneficiary. If the Participant dies on
or after the date distributions begin and there is a designated Beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s account balance by the longer of the remaining life expectancy
of the Participant or the remaining life expectancy of the Participant’s
designated Beneficiary, determined as follows:

 

7-6



--------------------------------------------------------------------------------

(i) The Participant’s remaining life expectancy is calculated using the age of
the Participant in the year of death, reduced by one for each subsequent year.

(ii) If the Participant’s Surviving Spouse is the Participant’s sole designated
Beneficiary, the remaining life expectancy of the Surviving Spouse is calculated
for each distribution calendar year after the year of the Participant’s death
using the Surviving Spouse’s age as of the spouse’s birthday in that year. For
distribution calendar years after the year of the Surviving Spouse’s death, the
remaining life expectancy of the Surviving Spouse is calculated using the age of
the Surviving Spouse’s death, the remaining life expectancy of the Surviving
Spouse is calculated using the age of the Surviving Spouse as of the Spouse’s
birthday in the calendar year of the spouse’s death, reduced by one for each
subsequent calendar year.

(iii) If the Participant’s Surviving Spouse is not the Participant’s sole
designated Beneficiary, the designated Beneficiary’s remaining life expectancy
is calculated using the age of the Beneficiary in the year following the year of
the Participant’s death, reduced by one for each subsequent year.

(b) No Designated Beneficiary. If the Participant dies on or after the date
distributions begin and there is no designated Beneficiary as of September 30 of
the year after the year of the Participant’s death, the minimum amount that will
be distributed for each distribution calendar year after the Participant’s death
is the quotient obtained by dividing the Participant’s account balance by the
Participant’s remaining life expectancy calculated using the age of the
Participant in the year of death, reduced by one for each subsequent year.

7.12.2 Death Before Date Distributions Begin.

(a) Participant Survived by Designated Beneficiary. Except as provided in
Section 7.10.2(e) of the Plan, if the Participant dies before the date
distributions begin and there is a designated Beneficiary, the minimum amount
that will be distributed for each distribution calendar year after the year of
the Participant’s death is the quotient obtained by dividing the Participant’s
account balance by the remaining life expectancy of the Participant’s designated
Beneficiary, determined as provided in Section 7.12.1.

(b) No Designated Beneficiary. If the Participant dies before the date
distributions begin and there is no designated Beneficiary as of September 30 of
the year following the year of the Participant’s death, distribution of the
Participant’s entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.

 

7-7



--------------------------------------------------------------------------------

(c) Death of Surviving Spouse Before Distributions to Surviving Spouse Are
Required to Begin. If the Participant dies before the date distributions begin,
the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary, and the surviving spouse dies before distributions are required to
begin to the surviving spouse under Section 7.10.2(a), this Section 7.12.2 will
apply as if the surviving spouse were the Participant.

Section 7.13 Definitions.

7.13.1 Designated Beneficiary. The individual who is designated as the
Beneficiary under the Plan and is the designated Beneficiary under Code §
401(a)(9) and § 1.401(a)(9)-1, Q&A-4 of the Treasury Regulations.

7.13.2 Distribution calendar year. A calendar year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first distribution calendar year is the calendar year immediately
proceeding the calendar year which contains the Participant’s required beginning
date. For distributions beginning after the Participant’s death, the first
distribution calendar year is the calendar year in which distributions are
required to begin under Section 7.11. The required minimum distribution for the
Participant’s first distribution calendar year will be made on or before the
Participant’s required beginning date. The required minimum distribution for
other distribution calendar years, including the required minimum distribution
for the distribution calendar year in which the Participant’s required beginning
date occurs, will be made on or before December 31 of that distribution calendar
year.

7.13.3 Life expectancy. Life expectancy as computed by use of the Single Life
Table in § 1.401(a)(9)-9 of the Treasury Regulations.

7.13.4 Participant’s account balance. The account balance as of the last
valuation date in the calendar year immediately preceding the distribution
calendar year (valuation calendar year) increased by the amount of any
contributions made and allocated or forfeitures allocated to the account balance
as of dates in the valuation calendar year after the valuation date. The account
balance for the valuation calendar year includes any amounts rolled over or
transferred to the Plan either in the valuation calendar year or in the
distribution calendar year if distributed or transferred in the valuation
calendar year.

7.13.5 Required beginning date. The date specified in Section 7.4.2 of the Plan.

 

7-8



--------------------------------------------------------------------------------

ARTICLE 8

FORMS OF PAYMENT OF ACCOUNTS

Section 8.1 Methods of Distribution.

8.1.1 A Participant’s benefits shall be payable in the normal form of a
Qualified Joint and Survivor Annuity (under an Annuity Contract purchased with
the aggregate Account Balance of the Participant’s Account at the Benefit
Commencement Date) if the Participant is married on his Benefit Commencement
Date and in the normal form of a life annuity with payments guaranteed for 120
months (under an Annuity Contract purchased with the aggregate Account Balance
of the Participant’s Accounts at the Benefit Commencement Date) if the
Participant is not married on that date, provided that a Participant may at any
time prior to the Benefit Commencement Date elect, in accordance with
Section 8.2, any of the following optional forms of benefit payment instead of
the normal form:

(a) A lump sum in cash or in kind; or

(b) An annuity (under an Annuity Contract purchased with the aggregate Account
Balance of the Participant’s Account at the Benefit Commencement Date) of the
type described in Section 8.1.2.

Anything in this Section 8.1.1 to the contrary notwithstanding, if the
nonforfeitable Account Balance of a terminated Participant shall be equal to or
less than $1,000 when the amount thereof is first determined, the entire amount
shall be distributed in a lump sum as promptly as possible. The value of a
Participant’s nonforfeitable account balance shall be determined without regard
to that portion of the account balance that is attributable to rollover
contributions (and earnings allocable thereto) within the meaning of Code §§
402(c), 403(a)(4), 403(b)(8), 408(d)(3)(A)(ii), and 457(e)(16).

8.1.2 For purposes of Section 8.1.1(b), the optional annuity form may be any one
of the following:

(a) A single life annuity, under which equal or substantially equal monthly
installments are paid to the Participant during his lifetime, with no further
payments to anyone after his death.

(b) An annuity under which equal or substantially equal monthly installments are
paid to the Participant during his lifetime, with payment of monthly
installments guaranteed for a period selected by the Participant which may be
either 60, 120, 180, 240 or 300 months.

(c) An annuity under which equal or substantially equal annual, semi-annual,
quarterly or monthly installments are paid in an amount specified in the
election until the net sum payable with interest thereon at the rate of 3% per

 

8-1



--------------------------------------------------------------------------------

annum and such additional interest, if any, as may be declared under the Annuity
Contract is exhausted. Any balance remaining at the end of twenty-five years
shall be paid in a lump sum.

(d) An annuity under which equal or substantially equal annual, semi-annual,
quarterly or monthly installments, except for any excess interest, are paid for
a fixed period not exceeding twenty-five years. Such amounts shall include
interest on the unpaid balance at a rate (not less than 3% per annum) declared
annually under the Annuity Contract.

(e) An annuity under which equal or substantially equal monthly installments are
paid to the Participant during his lifetime with such payments continuing during
the lifetime of a contingent annuitant if the contingent annuitant survives the
Participant.

(f) An annuity under which equal or substantially equal monthly installments are
paid for the longer of the lifetime of the Participant, the lifetime of a
contingent annuitant or a guaranteed period selected by the Participant. The
period may be either 60, 120, 180, 240 or 300 months.

(g) An annuity under which equal or substantially equal monthly installments are
paid for the Participant so long as both the Participant and a contingent
annuitant shall live. Upon the death of the first of them to die the amount of
each installment shall be reduced to two-thirds of the amount previously paid,
and such reduced installments shall be paid to the survivor for his lifetime.

(h) An annuity under which equal or substantially equal monthly installments are
paid for the longer of the period during which both the Participant and a
contingent annuitant shall live or a guaranteed period selected by the
Participant. The guaranteed period may be either 60, 120, 180, 240 or 300
months. Upon the later of (A) the death of the first to die of the Participant
or the contingent annuitant or (B) the expiration of the guaranteed period, if
one of them is then living the amount of each installment shall be reduced to
two-thirds of the amount previously paid and such reduced installments shall be
paid to the survivor for his lifetime.

(i) A qualified optional survivor annuity which is an annuity:

(i) for the life of the Participant with a survivor annuity for the life of the
spouse which is equal to 75% of the amount of the annuity which is payable
during the joint lives of the Participant and the spouse, and

(ii) which is the actuarial equivalent of a single annuity for the life of the
Participant.

 

8-2



--------------------------------------------------------------------------------

Such term also includes any annuity in a form having the effect of an annuity
described in the preceding sentence.

(j) Waiver of 30-day waiting period. If a distribution is one to which Code §§
401(a)(11) and 417 do not apply, such distribution may commence less than 30
days after the notice required under § 1.411(a)-11(c) of the Income Tax
Regulations is given, provided that:

(i) the Administrator clearly informs the Participant that he has a right to a
period of at least 30 days after receiving the notice to consider the decision
of whether or not to elect a distribution, and

(ii) the Participant, after receiving the notice, affirmatively elects a
distribution.

8.1.3 Notwithstanding Section 8.1.1, the normal form of benefits of a
Participant shall be a lump sum and Sections 8.1.1 and 8.2.4 shall not apply
unless the Participant (a) is credited with at least one Hour of Service on or
after August 23, 1984, or (b) his interest under this Plan, or under a plan of
which this Plan is a continuation, had not been distributed, or distribution
thereof had not commenced, prior to August 23, 1984.

Section 8.2 Election of Optional Forms.

8.2.1 By notice to the Administrator within the 180-day period prior to a
Participant’s Benefit Commencement Date, the Participant may elect, in writing,
not to receive the normal form of benefit payment otherwise applicable and to
receive instead an optional form of benefit payment provided for in
Section 8.1.1.

8.2.2 Within the 180-day period prior to a married Participant’s Benefit
Commencement Date, but in no event later than the 30-day period prior to a
married Participant’s Benefit Commencement Date, the Administrator shall provide
to each married Participant a written explanation of:

(a) the terms and conditions of the Participant’s normal form of benefit
payment;

(b) the terms and conditions of the qualified optional survivor annuity;

(c) the Participant’s right to make, and the effect of, an election to waive the
normal form of benefit payment;

(d) the rights of the Participant’s Spouse under Section 8.2.4; and

(e) the right to make, and the effect of, a revocation of a previous election to
waive the normal form of benefit payment.

 

8-3



--------------------------------------------------------------------------------

The Administrator may, on a uniform and nondiscriminatory basis, provide for
such other notices, information or election periods or take such other action as
the Administrator considers necessary or appropriate so that this Section 8.2 is
implemented in such a manner as to comply with Code §§ 401(a)(11) and 417.

8.2.3 A Participant may revoke his election to take an optional form of benefit,
and elect a different form of benefit, at any time prior to the Participant’s
Benefit Commencement Date.

8.2.4 The election of an optional benefit by a married Participant must also be
a waiver of a Qualified Joint and Survivor Annuity by the Participant. A waiver
of a Qualified Joint and Survivor Annuity shall not be effective unless: (i) the
Participant’s Spouse consents in writing; (ii) the Spouse’s consent to the
waiver is witnessed by a plan representative or notary public; and (iii) the
Spouse’s consent acknowledges the effect of the election. Additionally, a
Participant’s waiver of the Qualified Joint and Survivor Annuity will not be
effective unless the election designates a form of benefit payment which, if the
Participant is married, may not be changed without spousal consent.
Notwithstanding this consent requirement, if the Participant establishes to the
satisfaction of a Plan representative that such written consent may not be
obtained because there is no Spouse or the Spouse cannot be located, the
election will be deemed effective. Any consent necessary under this provision
will not be valid with respect to any other Spouse.

8.2.5 The election of an optional form of benefit which contemplates the payment
of an annuity shall not be given effect if any person who would receive benefits
under the annuity dies before the annuity starting date.

Section 8.3 Change in Form or Timing of Benefit Payments. Subject to the
Administrator’s consent, any former Employee whose payments are being deferred
or who is receiving installment payments may request acceleration or other
modification of the form of benefit distribution, provided that any necessary
consent to such change required pursuant to Section 8.2.4 is obtained from the
former Employee’s Spouse.

Section 8.4 Direct Rollovers. A Participant or spouse may elect to have all or a
portion of any amount payable to him or her from the Plan which is an Eligible
Rollover Distribution transferred directly to an Eligible Retirement Plan. A
Beneficiary of a deceased Participant may elect to have all or a portion of any
Eligible Rollover Distribution payable to him or her from the Plan transferred
directly to an individual retirement account (as defined in Code §
402(c)(8)(B)(i)) or an individual retirement annuity (as defined in Code §
402(c)(8)(B)(ii)) which was established for the purpose of receiving such a
direct rollover. Any such election shall be made in accordance with such uniform
rules and procedures as the Administrative Committee may prescribe from time to
time as to the timing and manner of the election in accordance with Code §
401(a)(31).

Section 8.5 Hardship Withdrawals. Upon the application by any Participant to the
Administrator, accompanied by written spousal consent, the Administrator may at
any time

 

8-4



--------------------------------------------------------------------------------

permit such Participant to withdraw all or a portion of the amounts then
credited to his or her Salary Deferral Account, (not including the earnings
thereon attributable to the year of the withdrawal or any prior year) if the
withdrawal is made on account of financial hardship. A withdrawal is made on
account of financial hardship if the withdrawal both (i) is made on account of
an immediate and heavy financial need of the Participant and (ii) is necessary
to satisfy the financial need. A withdrawal will not be considered made on
account of an immediate and heavy financial need unless it is made for one or
more of the following purposes:

(a) Expenses for (or necessary to obtain) medical care that would be deductible
under Code § 213(d) (determined without regard to whether the expenses exceed
7.5% of adjusted gross income);

(b) Costs directly related to purchase of a principal residence for the Employee
(excluding mortgage payments);

(c) Payment of tuition, related educational fees, and room and board expenses,
for up to the next twelve (12) months of post-secondary education for the
Employee, the Employee’s spouse, children, or dependents (as defined in Code §
152 without regard to Code §§ 152(b)(1), (b)(2), and (d)(1)(B));

(d) Payments necessary to prevent eviction of the Employee from the Employee’s
principal residence or foreclosure on the mortgage on that residence;

(e) Payments for burial or funeral expenses for the Employee’s deceased parent,
spouse, children or dependents (as defined in Code § 152 without regard to Code
§ 152(d)(1)(B)); or

(f) Expenses for the repair of damage to the Employee’s principal residence that
would qualify for the casualty deduction under Code § 165 (determined without
regard to whether the loss exceeds 10% of adjusted gross income).

8.5.1 Hardship Withdrawal Restrictions. No hardship withdrawal will be permitted
unless:

(a) The amount of the withdrawal does not exceed the amount of the need. The
amount of the need may include any amounts necessary to pay any federal, state,
or local income taxes or penalties reasonably anticipated to result from the
distribution.

(b) The Participant has obtained all distributions, other than hardship
distributions, and all nontaxable (at the time of the loan) loans currently
available under all plans maintained by the Employer.

If a Participant’s application for a hardship withdrawal is approved, the
Administrator shall then instruct the Trustee to make payment of the approved
amount of the hardship withdrawal to the Participant.

 

8-5



--------------------------------------------------------------------------------

If the Participant applying for a hardship withdrawal has an outstanding Plan
Loan, such hardship withdrawal will be limited to the extent necessary to ensure
the Participant’s Loan remains adequately secured under Section 8.6.

8.5.2 Consequences of Hardship Withdrawals.

A Participant who makes a hardship withdrawal is prohibited from making Salary
Deferral Contributions or other elective or employee contributions to the Plan
or to any other plan of the Employer for at least six (6) months after receipt
of the hardship withdrawal. For this purpose “any other plan of the Employer”
indicates any qualified or nonqualified plan of deferred compensation maintained
by the Employer. The phrase does not include any health or welfare benefit plan,
including one that is part of a cafeteria plan under Code § 125.

Withdrawals shall be processed by reducing all of the Participant’s Investments
by the pro-rata amount needed to fund the withdrawal.

Section 8.6 Loans to Participants.

8.6.1 The Trustee may, in the Trustee’s discretion, make loans to Participants
and Beneficiaries under the following circumstances: (i) loans shall be made
available to all Participants and Beneficiaries on a reasonably equivalent
basis; (ii) loans shall not be made available to Highly Compensated Employees in
an amount greater than the amount made available to other Participants and
Beneficiaries; (iii) loans shall bear a reasonable rate of interest; (iv) loans
shall be adequately secured; and (v) loans shall provide for periodic repayment
over a reasonable period of time.

8.6.2 Loans made pursuant to this Section (when added to the outstanding balance
of all other loans made by the Plan to the Participant) will be limited to the
lesser of:

(a) $50,000 reduced by the excess (if any) of the highest outstanding balance of
loans from the Plan to the Participant during the one year period ending on the
day before the date on which such loan is made, over the outstanding balance of
loans from the Plan to the Participant on the date on which such loan was made,
or

(b) one-half ( 1/2) of the present value of the non-forfeitable accrued benefit
of the Participant under the Plan.

For purposes of this limit, all plans of the Employer shall be considered one
plan. Additionally, with respect to any loan made prior to January 1, 1987, the
$50,000 limit specified in (a) above shall be unreduced.

8.6.3 Notwithstanding any other provision of this Article, no Participant may
take more than one (1) loan per calendar year and no Participant may have more
than one (1) loan outstanding at any one time.

 

8-6



--------------------------------------------------------------------------------

8.6.4 Loans shall provide for level amortization with payments to be made not
less frequently than quarterly over a period not to exceed five (5) years. Loan
repayments may be suspended under this Plan as permitted under Code § 414(u)(4).

8.6.5 Any loan where the vested interest of the Participant is used to secure
such loan shall require the written (or such other form as permitted by the
Internal Revenue Service) consent of the Participant’s spouse. Such written (or
such other form as permitted by the Internal Revenue Service) consent must be
obtained within the ninety (90) day period prior to the date the loan is made.
However, no spousal consent shall be required under this paragraph if the total
accrued benefit subject to the security is not in excess of $1,000.

8.6.6 Any loans granted or renewed shall be made pursuant to a Participant loan
program. Such loan program shall be established in writing and must include, but
need not be limited to, the following:

(a) the identity of the person or positions authorized to administer the
Participant loan program;

(b) a procedure for applying for loans;

(c) the basis on which loans will be approved or denied;

(d) limitations, if any, on the types and amounts of loans offered;

(e) the procedure under the program for determining a reasonable rate of
interest;

(f) the types of collateral which may secure a Participant loan; and

(g) the events constituting default and the steps that will be taken to preserve
Plan assets.

Such Participant loan program shall be contained in a separate written document
which, when properly executed, is hereby incorporated by reference and made a
part of the Plan. Furthermore, such Participant loan program may be modified or
amended in writing from time to time without the necessity of amending this
Section.

8.6.7 Notwithstanding anything in this Plan to the contrary, if a Participant or
Beneficiary defaults on a loan made pursuant to this Section, then the loan
default will be a distributable event to the extent permitted by the Code and
Regulations.

 

8-7



--------------------------------------------------------------------------------

ARTICLE 9

DEATH BENEFITS

Section 9.1 Payment of Account Balances.

9.1.1 If a Participant dies before distribution of his interest in the Plan, if
any, has commenced, the Participant’s non-forfeitable Account Balance shall,
subject to Section 9.1.2 be distributed to the Participant’s Beneficiary in the
form, at the time and from among the methods specified in Section 8.1.1 as
elected by the Beneficiary within 60 days following the Participant’s death. If
an election is not received by the Administrator, the distribution shall be
made, if to a Surviving Spouse, in accordance with Section 8.1.2(a), and, if to
some other Beneficiary, to the Beneficiary in a lump sum. Notwithstanding the
foregoing, if the total amount distributable to the Beneficiary is $1,000 or
less, the distribution shall be made in a lump sum.

9.1.2 Notwithstanding any other provision of the Plan to the contrary:

(a) If the Participant dies leaving a Surviving Spouse before distribution of
his interest in the Plan has commenced, and unless the Participant’s Surviving
Spouse has elected, by written notice to the Administrator within sixty days
after the Participant’s death, any other form of benefit payment specified in
Section 8.1.1, or the Participant’s Surviving Spouse has already consented in a
manner described in Section 8.2.4 to a distribution to some other Beneficiary
designated by the Participant, the Participant’s Account Balance shall be
distributed to the Participant’s Surviving Spouse in the form of an annuity for
the life of the Surviving Spouse (under an Annuity Contract purchased with the
aggregate Account Balance of the Participant’s Account) or in lump sum form if
the total amount distributable is $1,000 or less.

(b) If the Participant dies before distribution of his or her interest in the
Plan has commenced, the Participant’s entire interest must be distributed within
five years after the Participant’s death; provided, however, that if any portion
of the Participant’s interest is payable to his Beneficiary, distributions may
be made in substantially equal installments over the life or life expectancy of
the Beneficiary, commencing (i) in the case of a Beneficiary other than a
Surviving Spouse, no later than one year after the Participant’s death; and
(ii) in the case of a Surviving Spouse, no later than the later of one year
after the Participant’s death or the date on which the Participant would have
attained age 70  1/2. If the Surviving Spouse dies before payments to such
Spouse begin, subsequent distributions shall be made as if the Surviving Spouse
had been the Participant.

9.1.3 Any lump sum payment payable to a Spouse pursuant to this Section 9.1
shall be eligible for a direct rollover in accordance with Section 8.4.

Section 9.2 Beneficiaries.

 

9-1



--------------------------------------------------------------------------------

9.2.1 Subject to the spousal consent requirements of Section 8.1.2(a), a
Participant may designate a Beneficiary for his Account.

9.2.2 If a Participant who is unmarried as of the date of his death has
designated a Beneficiary and such Beneficiary predeceases the Participant, or if
no Beneficiary has been designated by such Participant, the Participant’s
interest remaining in the Plan shall be paid to the estate of the Participant.
If a Participant who is married as of the date of his death designates a
Beneficiary pursuant to Section 8.1.2(a) and such Beneficiary predeceases the
Participant, the Participant’s interest remaining in the Plan shall be paid to
the Participant’s Surviving Spouse, or to the Participant’s estate if such
Spouse is no longer living. If two or more Beneficiaries are named, the interest
of any Beneficiary, who does not survive the Participant, shall pass to the
surviving Beneficiary or Beneficiaries in accordance with their respective
interests unless otherwise agreed in writing between the Administrator and the
Participant.

9.2.3 Subject to the consent requirements applicable with respect to a Spouse,
any designation of a Beneficiary to whom amounts due after the Participant’s
death shall be paid must be filed with the Administrator, in a time and manner
designated by the Administrator, in order to be effective. Any such designation
of a Beneficiary may be revoked by filing a later designation or an instrument
of revocation with the Administrator, in a time and manner designated by the
Administrator. If a Beneficiary fails to survive a Participant for at least 30
days, it shall be presumed that the Participant survived the Beneficiary.

 

9-2



--------------------------------------------------------------------------------

ARTICLE 10

FIDUCIARIES

Section 10.1 Named Fiduciaries.

The Named Fiduciaries, who shall have authority to control and manage the
operation and administration of the Plan, are as follows:

10.1.1 the Company, which shall have the sole right to (i) appoint and remove
from office the members of the Administrative Committee, the Trustee and any
investment manager; (ii) designate the Investment Companies for investment of
contributions under the Plan; and (iii) amend or terminate the Plan;

10.1.2 the Administrative Committee, which shall have the authority and duties
specified in ARTICLE 12 hereof;

10.1.3 the Trustee, which shall have the authority and duties specified in
ARTICLE 11 hereof and the Trust Agreement; and, in addition, the authority and
duties of the Administrative Committee in the event that no such Committee shall
be appointed or constituted by the Company; and

10.1.4 any investment manager or managers selected by the Company, who renders
investment advice with respect to Plan assets.

Section 10.2 Employment of Advisers.

A “named fiduciary” with respect to the Plan (as defined in ERISA § 402(a)(2))
and any “fiduciary” (as defined in ERISA § 3(21)) appointed by such a “named
fiduciary”, may employ one or more persons to render advice with regard to any
responsibility of such “named fiduciary” or “fiduciary” under the Plan.

Section 10.3 Multiple Fiduciary Capacities.

Any “named fiduciary” with respect to the Plan (as defined in ERISA § 402(a)(2))
and any other “fiduciary” (as defined in ERISA § 3(21)) with respect to the Plan
may serve in more than one fiduciary capacity.

Section 10.4 Reliance.

Any fiduciary with respect to the Plan may rely upon any direction, information
or action of any other fiduciary, acting within the scope of its
responsibilities under the Plan, as being proper under the Plan.

Section 10.5 Scope of Authority and Responsibility.

The responsibilities of the Administrative Committee and the Trustee for the
operation

 

10-1



--------------------------------------------------------------------------------

and administration of the Plan are allocated between them in accordance with the
provisions of the Plan and the Trust Agreement wherein their respective duties
are specified. Each fiduciary shall have only the authority and duties as are
specifically given to it under this Plan, shall be responsible for the proper
exercise of its own authorities and duties, and shall not be responsible for any
act or failure to act of any other fiduciary.

 

10-2



--------------------------------------------------------------------------------

ARTICLE 11

TRUSTEE

Section 11.1 Trust Agreement.

The Company shall enter into one or more Trust Agreements with the Trustee or
Trustees selected by it in its sole discretion, and the Trustee shall receive
the contributions to the Trust Fund made by the Employer pursuant to the Plan
and shall hold, invest, reinvest, and distribute such fund, as applicable, in
accordance with the terms and provisions of the Trust Agreement. The Company
will determine the form and terms of such Trust Agreement and may modify such
Trust Agreement from time to time to accomplish the purposes of this Plan and
may, in its sole discretion, remove any Trustee and select any successor
Trustee.

Section 11.2 Assets in Trust.

Except as otherwise permitted under the Plan, all assets of the Plan shall be
held in trust by the Trustee who upon acceptance of such office shall have such
authority as is set forth in the Trust Agreement.

 

11-1



--------------------------------------------------------------------------------

ARTICLE 12

ADMINISTRATIVE COMMITTEE

Section 12.1 Appointment and Removal of Administrative Committee.

The administration of the Plan shall be vested in an Administrative Committee of
at least three (3) persons who shall be appointed by the Board, and may include
persons who are not Participants in the Plan. A person appointed a member of the
Committee shall signify his acceptance in writing. The Board may remove or
replace any member of the Committee at any time in its sole discretion, and any
Committee member may resign by delivering his written resignation to the Board,
which resignation shall become effective upon its delivery or at any later date
specified therein. If at any time there shall be a vacancy in the membership of
the Committee, the remaining member or members of the Committee shall continue
to act until such vacancy is filled by action of the Board.

Section 12.2 Officers of Administrative Committee.

The Committee shall appoint from among its members a chairman, and shall appoint
as secretary a person who may be, but need not be, a member of the Committee or
a Participant in the Plan.

Section 12.3 Action by Administrative Committee.

The Committee shall hold meetings upon such notice, at such place or places, and
at such times as its members may from time to time determine. A majority of its
members at the time in office shall constitute a quorum for the transaction of
business. All action taken by the Committee at any meeting shall be by vote of
the majority of its members present at such meeting, except that the Committee
also may act without a meeting by a consent signed by a majority of its members.
Any member of the Committee who is a Participant in the Plan shall not vote on
any question relating exclusively to himself.

Section 12.4 Rules and Regulations.

Subject to the terms of the Plan, the Committee may from time to time adopt such
rules and regulations as it shall deem appropriate for the administration of the
Plan and for the conduct and transaction of its business and affairs.

Section 12.5 Powers.

The Committee shall have such powers as may be necessary to discharge its duties
under the Plan, including the power:

12.5.1 to interpret and construe the Plan in its discretion, to determine all
questions with regard to employment, eligibility, Years of Service,
Compensation, benefits, and such factual matters as date of birth and marital
status, and similarly related matters for the purpose of the Plan. The
Committee’s determination of all questions

 

12-1



--------------------------------------------------------------------------------

arising under the Plan shall be conclusive upon all Participants, the Board, the
Company, Employers, the Trustee, and other interested parties;

12.5.2 to prescribe procedures to be followed by Participants and Beneficiaries
filing application for benefits;

12.5.3 to prepare and distribute to Participants information explaining the
Plan;

12.5.4 to appoint or employ individuals to assist in the administration of the
Plan and any other agents it deems advisable, including legal, accounting and
actuarial counsel;

12.5.5 to instruct the Trustee to make benefit payments pursuant to the Plan;

12.5.6 to appoint an enrolled actuary and to receive and review the periodic
valuation of the Plan made by such actuary;

12.5.7 to receive and review reports of disbursements from the Trust Fund made
by the Trustees; and

12.5.8 to receive and review the periodic audit of the Plan made by a certified
public accountant appointed by the Company.

Section 12.6 Information from Participants.

Each Participant shall be required to furnish to the Committee, in the form
prescribed by it, such personal data, affidavits, authorizations to obtain
information, and other information as the Committee may deem appropriate for the
proper administration of the Plan.

Section 12.7 Reports.

The Committee shall prepare, or cause to be prepared, such periodic reports to
the U.S. Labor Department, the Internal Revenue Service and the Pension Benefit
Guaranty Corporation as may be required pursuant to the Code or ERISA.

Section 12.8 Authority to Act.

The Committee may authorize one or more of its members, officers, or agents to
sign on its behalf any of its instructions, directions, notifications, or
communications to the Trustee, and the Trustee may conclusively rely thereon and
on the information contained therein.

Section 12.9 Liability for Acts.

The members of the Committee shall be entitled to rely upon all valuations,
certificates and reports furnished by the Plan actuary or accountant and upon
all opinions given by any legal counsel selected by the Committee, and the
members of the Committee shall be fully protected with respect to any action
taken or suffered by their having relied in good faith upon such actuary,
accountant or counsel and all action so taken or suffered shall be conclusive
upon each

 

12-2



--------------------------------------------------------------------------------

of them and upon all Participants and their Beneficiaries. No member of the
Committee shall incur any liability for anything done or omitted by him except
only liability for his own gross negligence or willful misconduct.

Section 12.10 Compensation and Expenses.

Unless authorized by the Board, a member or officer of the Committee shall not
be compensated for his service in such capacity, but shall be reimbursed for
reasonable expenses incident to the performance of such duty.

Section 12.11 Indemnity.

The Company shall indemnify the members of the Committee and any of their agents
acting in behalf of the Plan against any and all liabilities or expenses,
including all legal fees related thereto, to which they may be subjected as
members of the Committee by reason of any act or failure to act which
constitutes a breach or an alleged breach of fiduciary responsibility under
ERISA or otherwise, except that due to a person’s own willful misconduct.

Section 12.12 Denied Claims.

If any application for payment of a benefit under the Plan shall be denied, the
Committee shall with the denial write the claimant setting forth the specific
reasons for the denial and explaining the Plan’s claim review procedure. If a
claimant whose claim has been denied wishes further consideration of his claim,
he may request the Committee to review his claim in a written statement of the
claimant’s position filed with the Committee no later than 60 days after the
claimant receives such denial. The Committee shall make a full review of the
claim and the denial, giving the claimant written notice of its decision within
the next 60 days. Due to special circumstances, if no decision has been made
within the first 60 days and notice of the need for additional time has been
furnished within such period, the decision may be made within the following 60
days. A claimant shall be required to exhaust the administrative remedies
provided by this Section 12.12 prior to seeking any other form of relief.

 

12-3



--------------------------------------------------------------------------------

ARTICLE 13

PLAN AMENDMENT OR TERMINATION

Section 13.1 Plan Amendment or Termination.

The Company shall have the right at any time to amend the Plan, which amendment
shall be evidenced by an instrument in writing signed by an authorized officer
of the Company, effective retroactively or otherwise. No such amendment shall
have any of the effects specified in Section 13.2.

Section 13.2 Limitations on Plan Amendment.

13.2.1 No Plan amendment shall:

(a) authorize any part of the Trust Fund to be used for, or diverted to,
purposes other than for the exclusive benefit of Participants or their
Beneficiaries;

(b) decrease the accrued benefits of any Participant or his Beneficiary under
the Plan (except to the extent permitted under Code § 412(c)(8)); or

(c) change the vesting schedule, either directly or indirectly, unless each
Participant having not less than three years of Vesting Service is permitted to
elect, within a reasonable period specified by the Administrator after the
adoption of such amendment, to have his vested percentage computed without
regard to such amendment.

13.2.2 The period during which the election may be made shall commence with the
date the amendment is adopted and shall end as the later of:

(a) sixty days after the amendment is adopted;

(b) sixty days after the amendment becomes effective; or

(c) sixty days after the Participant is issued written notice by the
Administrator.

13.2.3 Code §411(d)(6) Protected Benefits. An amendment adopted after August 9,
2006 (including the adoption of a restatement of an existing plan) may not
decrease a Participant’s Accrued Benefit, except to the extent permitted under
Code §412(c)(8), and may not reduce or eliminate Code §411(d)(6) protected
benefits determined immediately prior to the adoption date (or, if later, the
effective date) of the amendment. An amendment reduces or eliminates Code
§411(d)(6) protected benefits if the amendment has the effect of either
(i) eliminating or reducing an early retirement benefit or a retirement-type
subsidy (as defined in Treasury regulations), or (ii) except as provided by
Treasury regulations, eliminating an optional form of benefit. The Plan
Administrator must disregard an amendment to the extent application of the
amendment would fail to

 

13-1



--------------------------------------------------------------------------------

satisfy this paragraph. If the Plan Administrator must disregard an amendment
because the amendment would violate clause (i) or clause (ii), the Plan
Administrator must maintain a schedule of the early retirement option or other
optional forms of benefit the Plan must continue for the affected Participants.

Section 13.3 Right of Company to Terminate Plan or Discontinue Contributions.

The Company intends and expects that from year to year it will be able to and
will deem it advisable to continue this Plan in effect and to make contributions
as herein provided. The Company reserves the right, however, to terminate the
Plan at any time or to completely discontinue its contributions thereto at any
time, which termination or discontinuance shall be evidenced by an instrument in
writing signed by an authorized officer of the Company delivered to the
Administrator and the Trustee.

Section 13.4 Effect of Partial or Complete Termination or Complete
Discontinuance of Contributions.

13.4.1 As of the date of a “partial termination” of the Plan:

(a) if not then fully vested, each affected Participant who is then an Employee
shall become 100% vested in his or her Employer Contributions Account; and

(b) no further contributions or allocations of forfeitures shall be made after
such date with respect to each affected Participant.

13.4.2 As of the date of the “complete termination” of the Plan, or the
“complete discontinuance of contributions” under the Plan:

(a) if not then fully vested, each affected Participant who is then an Employee
shall become 100% vested in his Employer Contributions Account;

(b) any forfeitures which may have occurred prior to the termination of the Plan
but which have not been applied to reduce Employer Contributions under
Section 5.3 shall be allocated pro-rata to those Participants who were Eligible
Employees on the effective date of the termination of the Plan;

(c) no further contributions shall be made after such date; and

(d) no Eligible Employee shall become a Participant after such date.

13.4.3 All other provisions of the Plan shall remain in effect unless otherwise
amended.

 

13-2



--------------------------------------------------------------------------------

ARTICLE 14

MISCELLANEOUS PROVISIONS

Section 14.1 Exclusive Benefit of Participants.

The Trust Fund shall be held for the benefit of all persons who shall be
entitled to receive payments under the Plan. It shall be prohibited at any time
for any part of the Trust Fund (other than such part as is required to pay
expenses) to be used for, or diverted to, purposes other than for the exclusive
benefit of Participants or their Beneficiaries.

Section 14.2 Plan Not a Contract of Employment.

The Plan is not a contract of Employment, and the terms of Employment of any
Employee shall not be affected in any way by the Plan or related instruments
except as specifically provided therein.

Section 14.3 Source of Benefits.

Benefits under the Plan shall be paid or provided for solely from the Trust, and
neither the Company, an Employer, the Administrator, Trustee or Investment
Manager shall assume any liability therefore.

Section 14.4 Benefits Not Assignable.

Benefits provided under the Plan may not be assigned or alienated, either
voluntarily or involuntarily. The preceding sentence shall also apply to the
creation, assignment or recognition of a right to any benefit payable with
respect to a Participant pursuant to a “domestic relations order” (as defined in
Code § 414(p)) unless such order is determined by the Administrator to be a
“qualified domestic relations order” (as defined in Code § 414(p)) or, in the
case of a “domestic relations order” entered before January 1, 1985, if either
payment of benefits pursuant to the order has commenced as of that date or the
Administrator decides to treat such order as a “qualified domestic relations
order” within the meaning of Code § 414(p) even if it does not otherwise qualify
as such.

Section 14.5 Domestic Relations Orders.

Any other provision of the Plan to the contrary notwithstanding, the
Administrator shall have all powers necessary with respect to the Plan for the
proper operation of Code § 414(p) with respect to “qualified domestic relations
orders” (or “domestic relations orders” treated as such) referred to in
Section 14.4, including, but not limited to, the power to establish all
necessary or appropriate procedures, to authorize the establishment of new
accounts with such assets and subject to such restrictions as the Administrator
may deem appropriate, and the Administrator may decide upon and direct
appropriate distributions therefrom.

A domestic relations order that otherwise satisfies the requirements for a
qualified domestic relations order (QDRO) will not fail to be a QDRO: (i) solely
because the order is

 

14-1



--------------------------------------------------------------------------------

issued after, or revises, another domestic relations order or QDRO; or
(ii) solely because of the time at which the order is issued, including issuance
after the annuity starting date or after the Participant’s death.

Section 14.6 Benefits Payable to Minors, Incompetents and Others.

In the event any benefit is payable to a minor or an incompetent or to a person
otherwise under a legal disability, or who, in the sole discretion of the
Administrator, is by reason of advanced age, illness or other physical or mental
incapacity incapable of handling and disposing of his property, or otherwise is
in such position or condition that the Administrator believes that he could not
utilize the benefit for his support or welfare, the Administrator shall have
discretion to apply the whole or any part of such benefit directly to the care,
comfort, maintenance, support, education or use of such person, or pay the whole
or any part of such benefit to the parent of such person, the guardian,
committee, conservator or other legal representative, wherever appointed, of
such person, the person with whom such person is residing, or to any other
person having the care and control of such person. The receipt by any such
person to whom any such payment on behalf of any Participant or Beneficiary is
made shall be a sufficient discharge therefore.

Section 14.7 Merger or Transfer of Assets.

14.7.1 The merger or consolidation of the Company with any other person, or the
transfer of the assets of the Company to any other person, shall not constitute
a termination of the Plan, if provision is made for the continuation of the
Plan.

14.7.2 The Plan may not merge or consolidate with, or transfer any assets or
liabilities to, any other plan, unless each Participant would (if the Plan then
terminated) receive a benefit immediately after the merger, consolidation or
transfer which is equal to or greater than the benefit he would have been
entitled to receive immediately before the merger, consolidation or transfer (if
the Plan had then terminated).

Section 14.8 Participation in the Plan by an Affiliate.

14.8.1 By duly authorized action, an Affiliate may adopt the Plan. Such
Affiliate by duly authorized action also may determine the classes of its
Employees who shall be Eligible Employees. Such Affiliate shall make such
contributions to the Plan on behalf of such Employees as is determined by the
Company. If no such action is taken, the Eligible Employees and the amount of
contribution shall be determined in accordance with the Plan provisions
applicable to an Employer.

14.8.2 By duly authorized action, any other Employer may terminate its
participation in the Plan or withdraw from the Plan and the Trust.

14.8.3 An Employer other than the Company shall have no power with respect to
the Plan except as specifically provided by this Section 14.8.

Section 14.9 Action by Employer.

 

14-2



--------------------------------------------------------------------------------

Any action required to be taken by an Employer pursuant to the terms of the Plan
shall be taken by the board of directors of the Employer or any person or
persons duly empowered to exercise the powers of the Employer with respect to
the Plan.

Section 14.10 Provision of Information.

For purposes of the Plan, each Employee shall execute such forms as may be
reasonably required by the Administrator and the Employee shall make available
to the Administrator and the Trustee any information they may reasonably request
in this regard.

Section 14.11 Controlling Law.

The Plan is intended to qualify under Code § 401(a) and to comply with ERISA,
and its terms shall be interpreted accordingly. Otherwise, to the extent not
preempted by ERISA, the laws of the State of Alabama shall control the
interpretation and performance of the terms of the Plan.

Section 14.12 Conditional Restatement.

Anything in the foregoing to the contrary notwithstanding, the Plan has been
restated on the express condition that it will be considered by the Internal
Revenue Service as qualifying under the provisions of Code § 401(a) and the
Trust qualifying for exemption from taxation under Code § 501(a). If the
Internal Revenue Service determines that the Plan or Trust does not so qualify,
the Plan shall be amended or terminated as decided by the Company.

Section 14.13 Rules of Construction.

Masculine pronouns used herein shall refer to men or women or both and nouns and
pronouns when stated in the singular shall include the plural and when stated in
the plural shall include the singular, unless qualified by the context. Titles
of Articles and Sections of the Plan are for convenience of reference only and
are to be disregarded in applying the provisions of the Plan. Any reference in
this Plan to an Article or Section is to the Article or Section so specified of
the Plan.

Section 14.14 USERRA Model Amendment.

Effective as of December 12, 1994, and notwithstanding any provision of this
Plan to the contrary, contributions, benefits and service credit with respect to
qualified military service will be provided in accordance with Code §414(u).

Death benefits. In the case of a death occurring on or after January 1, 2007, if
a Participant dies while performing qualified military service (as defined in
Code § 414(u)), the survivors of the Participant are entitled to any additional
benefits (other than benefit accruals relating to the period of qualified
military service) provided under the Plan as if the Participant had resumed and
then terminated employment on account of death.

 

14-3



--------------------------------------------------------------------------------

Differential wage payments. For years beginning after December 31, 2008, (i) an
individual receiving a differential wage payment, as defined by Code
§3401(h)(2), is treated as an employee of the employer making the payment,
(ii) the differential wage payment is treated as compensation, and (iii) the
Plan is not treated as failing to meet the requirements of any provision
described in Code §414(u)(1)(C) by reason of any contribution or benefit which
is based on the differential wage payment.

Severance from employment. Notwithstanding (i) above, for purposes of Code
§401(k)(2)(B)(i)(I), an individual is treated as having been severed from
employment during any period the individual is performing service in the
uniformed services described in Code §3401(h)(2)(A).

(a) Suspension of deferrals. If an individual elects to receive a distribution
by reason of severance from employment, death or disability, the individual may
not make an elective deferral or employee contribution during the 6-month period
beginning on the date of the distribution.

(b) Nondiscrimination requirement. Clause (iii) above applies only if all
employees of the Employer performing service in the uniformed services described
in Code §3401(h)(2)(A) are entitled to receive differential wage payments (as
defined in Code §3401(h)(2)) on reasonably equivalent terms and, if eligible to
participate in a retirement plan maintained by the employer, to make
contributions based on the payments on reasonably equivalent terms (taking into
account Code §§410(b)(3), (4), and (5)).

Section 14.15 Written Communications Required.

Any notice, request, instruction, or other communication to be given or made
hereunder shall be in writing and either personally delivered to the addressee
or deposited in the United States mail with full postage paid and properly
addressed to such addressee at the last address for notice shown on the
Administrative Committee’s records. The foregoing notwithstanding, the
Administrative Committee may establish a procedure under which electronic notice
will be deemed to constitute written notice for the purpose of providing certain
notices to Participants or making certain Participant elections.

 

14-4



--------------------------------------------------------------------------------

ARTICLE 15

TOP-HEAVY PROVISIONS

Section 15.1 Top Heavy Plan Requirements

For any Top Heavy Plan Year, the Plan shall provide the special vesting
requirements of Code § 416(b) and the special minimum allocation requirements of
Code § 416(c).

Section 15.2 Determinations of Top Heavy Status

15.2.1 This Plan shall be a Top Heavy Plan for any Plan Year in which, as of the
Determination Date, (i) the Present Value of Accrued Benefits of Key Employees
and (ii) the sum of the Aggregate Accounts of Key Employees under this Plan and
all plans of an Aggregation Group, exceeds sixty percent (60%) of the Present
Value of Accrued Benefits and the Aggregate Accounts of all Key and Non-Key
Employees under this Plan and all plans of an Aggregation Group.

If any Participant is a Non-Key Employee for any Plan Year, but such Participant
was a Key Employee for any prior Plan Year, such Participant’s Present Value of
Accrued Benefit and/or Aggregate Account balance shall not be taken into account
for purposes of determining whether this Plan is a Top Heavy Plan (or whether
any Aggregation Group which includes this Plan is a Top Heavy Group). In
addition, if a Participant or Former Participant has not performed any services
for any Employer maintaining the Plan at any time during the five year period
ending on the Determination Date, any accrued benefit for such Participant or
Former Participant shall not be taken into account for the purposes of
determining whether this Plan is a Top Heavy Plan.

15.2.2 Aggregate Account: A Participant’s Aggregate Account as of the
Determination Date is the sum of:

(a) the Participant’s Combined Account balance as of the most recent valuation
occurring within a twelve (12) month period ending on the Determination Date.

(b) an adjustment for any contributions due as of the Determination Date. Such
adjustment shall be the amount of any contributions actually made after the
Valuation Date but due on or before the Determination Date, except for the first
Plan Year when such adjustment shall also reflect the amount of any
contributions made after the Determination Date that are allocated as of a date
in that first Plan Year.

(c) any Plan distributions made within the Plan Year that includes the
Determination Date or within the four (4) preceding Plan Years. However, in the
case of distributions made after the Valuation Date and prior to the
Determination Date, such distributions are not included as distributions for top
heavy purposes to

 

15-1



--------------------------------------------------------------------------------

the extent that such distributions are already included in the Participant’s
Aggregate Account balance as of the Valuation Date. Notwithstanding anything
herein to the contrary, all distributions, including distributions under a
terminated plan which if it had not been terminated would have been required to
be included in an Aggregation Group, will be counted. Further, distributions
from the Plan (including the cash value of life insurance policies) of a
Participant’s account balance because of death shall be treated as a
distribution for the purposes of this paragraph.

(d) any Employee contributions, whether voluntary or mandatory. However, amounts
attributable to tax deductible qualified voluntary employee contributions shall
not be considered to be a part of the Participant’s Aggregate Account balance.

(e) with respect to unrelated rollovers and plan-to-plan transfers (ones which
are both initiated by the Employee and made from a plan maintained by one
employer to a plan maintained by another employer), if this Plan provides the
rollovers or plan-to-plan transfers, it shall always consider such rollovers or
plan-to-plan transfers as a distribution for the purposes of this Section. If
this Plan is the plan accepting such rollovers or plan-to-plan transfers, it
shall not consider such rollovers or plan-to-plan transfers as part of the
Participant’s Aggregate Account balance.

(f) with respect to related rollovers and plan-to-plan transfers (ones either
not initiated by the Employee or made to a plan maintained by the same
employer), if this Plan provides the rollover or plan-to-plan transfer, it shall
not be counted as a distribution for purposes of this Section. If this Plan is
the plan accepting such rollover or plan-to-plan transfer, it shall consider
such rollover or plan-to-plan transfer as part of the Participant’s Aggregate
Account balance, irrespective of the date on which such rollover or plan-to-plan
transfer is accepted.

(g) For the purposes of determining whether two employers are to be treated as
the same employer in (e) and (f) above, all employers aggregated under Code §§
414(b), (c), (m) and (o) are treated as the same employer.

15.2.3 “Aggregation Group” means either a Required Aggregation Group or a
Permissive Aggregation Group as hereinafter determined.

(a) Required Aggregation Group: In determining a Required Aggregation Group
hereunder, each plan of the Employer in which a Key Employee is a participant in
the Plan Year containing the Determination Date or any of the four preceding
Plan Years, and each other plan of the Employer which enables any plan in which
a Key Employee participates to meet the requirements of Code §§ 401(a)(4) or
410, will be required to be aggregated. Such group shall be known as a Required
Aggregation Group.

 

15-2



--------------------------------------------------------------------------------

In the case of a Required Aggregation Group, each plan in the group will be
considered a Top Heavy Plan if the Required Aggregation Group is a Top Heavy
Group. No plan in the Required Aggregation Group will be considered a Top Heavy
Plan if the Required Aggregation Group is not a Top Heavy Group.

(b) Permissive Aggregation Group: The Employer may also include any other plan
not required to be included in the Required Aggregation Group, provided the
resulting group, taken as a whole, would continue to satisfy the provisions of
Code §§ 401(a)(4) and 410. Such group shall be known as a Permissive Aggregation
Group.

In the case of a Permissive Aggregation Group, only a plan that is part of the
Required Aggregation Group will be considered a Top Heavy Plan if the Permissive
Aggregation Group is a Top Heavy Group. No plan in the Permissive Aggregation
Group will be considered a Top Heavy Plan if the Permissive Aggregation Group is
not a Top Heavy Group.

(c) Only those plans of the Employer in which the Determination Dates fall
within the same calendar year shall be aggregated in order to determine whether
such plans are Top Heavy Plans.

(d) An Aggregation Group shall include any terminated plan of the Employer if it
was maintained within the last five (5) years ending on the Determination Date.

15.2.4 “Determination Date” means (i) the last day of the preceding Plan Year,
or (ii) in the case of the first Plan Year, the last day of such Plan Year.

15.2.5 Present Value of Accrued Benefit: In the case of a defined benefit plan,
the Present Value of Accrued Benefit for a Participant other than a Key
Employee, shall be as determined using the single accrual method used for all
plans of the Employer and Affiliated Employers, or if no such single method
exists, using a method which results in benefits accruing not more rapidly than
the slowest accrual rate permitted under Code § 411(b)(1)(C). The determination
of the Present Value of Accrued Benefit shall be determined as of the most
recent Valuation Date that falls within or ends with the 12-month period ending
on the Determination Date except as provided in Code § 416 and the Regulations
thereunder for the first and second plan years of a defined benefit plan.
Effective for Plan Years beginning on and after February 1, 2006 the following
shall apply for purposes of determining the present values of accrued benefits
and the amounts of account balances of Employees as of the determination date:

(a) Distributions during year ending on the determination date. The present
values of accrued benefits and the amounts of account balances of an Employee as
of the determination date shall be increased by the distributions made with
respect to the Employee under the Plan and any plan aggregated with the Plan
under Code § 416(g)(2) during the 1-year period ending on the

 

15-3



--------------------------------------------------------------------------------

determination date. The preceding sentence shall also apply to distributions
under a terminated plan which, had it not been terminated, would have been
aggregated with the Plan under Code § 416(g)(2)(A)(i). In the case of a
distribution made for a reason other than separation from service, death, or
disability, this provision shall be applied by substituting “5-year period” for
“1-year period.”

(b) Employees not performing services during year ending on the determination
date. The accrued benefits and accounts of any individual who has not performed
services for the Employer during the 1-year period ending on the determination
date shall not be taken into account.

15.2.6 Key employee. Key employee means any Employee or former Employee
(including any deceased Employee) who at any time during the Plan Year that
includes the determination date was an officer of the Employer having “415
Compensation” greater than $130,000 (as adjusted under Code § 416(i)(1) for Plan
Years beginning after December 31, 2002), a 5-percent owner of the Employer, or
a 1-percent owner of the Employer having “415 Compensation” of more than
$150,000. The determination of who is a key employee will be made in accordance
with Code § 416(i)(1) and the applicable regulations and other guidance of
general applicability issued thereunder.

15.2.7 “Top Heavy Group” means an Aggregation Group in which, as of the
Determination Date, the sum of:

(a) the Present Value of Accrued Benefits of Key Employees under all defined
benefit plans included in the group, and

(b) the Aggregate Accounts of Key Employees under all defined contribution plans
included in the group,

exceeds sixty percent (60%) of a similar sum determined for all Participants.

Section 15.3 Minimum Vesting. Beginning with the Plan Year in which this Plan is
Top-Heavy, the following vesting schedule will apply:

 

Completed Years of Vesting Service

   Vested
Percentage  

2

     20 % 

3

     40 % 

4

     60 % 

5

     100 % 

Section 15.4 Minimum Benefits.

15.4.1 Matching contributions. Employer matching contributions shall be taken
into account for purposes of satisfying the minimum contribution requirements of
Code §

 

15-4



--------------------------------------------------------------------------------

416(c)(2) and the plan. The preceding sentence shall apply with respect to
matching contributions under the plan or, if the plan provides that the minimum
contribution requirement shall be met in another plan, such other plan. Employer
matching contributions that are used to satisfy the minimum contribution
requirements shall be treated as matching contributions for purposes of the
actual contribution percentage test and other requirements of Code § 401(m).

15.4.2 Contributions under other plans. The minimum benefit requirement for any
plan maintained by the employer, shall be met in only one plan maintained by the
employer if the employer maintains more than one tax-qualified plan (including
another plan that consists solely of a cash or deferred arrangement which meets
the requirements of Code § 401(k)(12) and matching contributions with respect to
which the requirements of Code § 401(m)(11) are met).

Section 15.5 Applicability. The top-heavy requirement of Code § 416 shall not
apply in any year in which the Plan consists solely of a cash or deferred
arrangement which meets the requirements of Code § 401(k)(12) and matching
contributions with respect to which the requirements of Code § 401(m)(11) are
met.

Section 15.6 Requirements. In the event that any provision of this ARTICLE 15 is
no longer required to qualify the Plan under the Code, then such provision shall
thereupon be void without the necessity of further amendment of the Plan.

 

15-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, TORCHMARK CORPORATION has caused this Plan to be restated,
on this the      day of                     , 20     effective generally as of
January 1, 2009 (except as otherwise provided herein).

 

TORCHMARK CORPORATION By:  

 

Its:  

 

 

Attest: By:  

 

Its:  

 

 

15-6